FILED
                                                       United States Court of Appeals
                                                               Tenth Circuit

                                                             March 15, 2013
                                    PUBLISH                Elisabeth A. Shumaker
                                                               Clerk of Court
                  UNITED STATES COURT OF APPEALS

                               TENTH CIRCUIT


 UNITED STATES OF AMERICA,

             Plaintiff-Appellee,
 v.
                                               Nos. 10-5146 & 11-5009
 GEORGE DAVID GORDON, a/k/a
 “G. David Gordon”

             Defendant-Appellant.


                Appeal from the United States District Court
                  for the Northern District of Oklahoma
                     (D.C. No. 4:09-CR-00013-JHP-1)


William D. Lunn, Tulsa, Oklahoma, for Defendant-Appellant.

Claire McCusker Murray, Criminal Division, Appellate Section, U.S. Department
of Justice, Washington, D.C. (Thomas Scott Woodward, United States Attorney,
Catherine J. Depew, Assistant United States Attorney, Northern District of
Oklahoma; Kevin B. Muhlendorf and Andrew H. Warren, Trial Attorneys, Lanny
A. Breuer, Assistant Attorney General, Criminal Division, Greg D. Andres,
Acting Deputy Assistant Attorney General, Criminal Division, and Joseph Palmer,
Attorney, Criminal Division, Appellate Section, U.S. Department of Justice,
Washington, D.C., on the brief), for Plaintiff-Appellee.


Before HARTZ, O’BRIEN, and HOLMES, Circuit Judges.


HOLMES, Circuit Judge.


      Defendant-Appellant George David Gordon is a former securities attorney
convicted of multiple criminal charges relating to his alleged participation in a

“pump-and-dump” scheme where he, along with others, violated the federal

securities laws by artificially inflating the value of various stocks, and then

turning around and selling them for a substantial profit. The government also

restrained some of his property before the indictment was handed down and

ultimately obtained criminal forfeiture of that property. We affirm Mr. Gordon’s

conviction and sentence, as well as the accompanying forfeiture orders.

                     I. Factual and Procedural Background

      Mr. Gordon was a securities attorney in Tulsa, Oklahoma. The government

charged that Mr. Gordon and Richard Clark, 1 a Tulsa businessman, engaged in a

“pump-and-dump” scheme. 2 As part of their scheme, Messrs. Gordon and Clark,

      1
             Mr. Clark is the subject of a related appeal arising from his
convictions in the same scheme. See United States v. Clark, No. 10-5152.
      2
            In the indictment, the government describes pump-and-dump
schemes as follows:

             A pump and dump scheme involves the artificial manipulation of
             the price and volume of a particular stock in order to later sell
             that stock at an artificially inflated price. Generally, the
             perpetrators of a pump and dump scheme obtain control over a
             substantial portion of free trading shares of the company. Free
             trading shares are shares of stock that the owner can trade
             without restriction on a national exchange, e.g., the New York
             Stock Exchange or NASDAQ, or are traded in the
             over-the-counter market via the Pink Sheets. To obtain the free
             trading shares, the perpetrators may orchestrate a reverse merger,
             which occurs when a privately held company with no publicly
             traded stock merges with a publicly listed shell company that has
                                                                        (continued...)

                                         -2-
along with other alleged co-conspirators, “acquired millions of shares in ‘penny

stock’ companies[,] . . . used false and backdated documents to make their shares

publicly tradeable[,] . . . [and] coordinated trading among themselves and

nominees they controlled to create the false appearance of an active market for

the stock[s].” Aplee. Br. at 3.

       The government further claimed that the conspirators initiated false and

misleading advertising campaigns to promote the stocks, sold the stocks through

“an array of bank accounts and nominee[s],” and engaged in a subsequent cover-

up to conceal their conduct from the Securities and Exchange Commission



       2
           (...continued)
                 no assets or revenue but has stock available for public trading,
                 resulting in a public company. The pump usually involves
                 artificially inflating a company’s stock price by engaging in
                 coordinated trading of the stock in order to create the appearance
                 of a more active market for that stock. The pump also usually
                 involves disseminating false and misleading promotional
                 materials—unsolicited advertisements touting a particular stock
                 and encouraging others to purchase the stock, which are often
                 sent to millions of recipients by fax or email “blasts.” After
                 pumping the stock, the perpetrators dump their shares, meaning they
                 sell large volumes of the shares that they own and control to
                 unsuspecting investors. The dumping often occurs soon after the
                 dissemination of the promotional materials touting the particular
                 company. The perpetrators of a pump and dump scheme will often
                 “park” their shares by depositing or transferring them into different
                 accounts, including nominees ’ accounts, and then trade the
                 manipulated stock using the different accounts in order to conceal
                 their trading activity.

R., Vol. I, at 55–56 (Indictment, filed Jan. 15, 2009).

                                              -3-
(“SEC”). Id. at 3–4.

      The scheme can be traced back to 2004 when Mr. Gordon began dealing

with Mark Lindberg and Joshua Lankford, two Dallas stock promoters (also

alleged members of the conspiracy). Through a sequence of transactions, Mr.

Gordon assisted Mr. Lindberg, Mr. Lankford, and others in, inter alia,

establishing and promoting the stock of numerous companies. Transactions

involving three companies headline the government’s charges: specifically,

National Storm Management (“National Storm”), Deep Rock Oil & Gas (“Deep

Rock”), and Global Beverage Company (“Global Beverage”). The government

also alleged that Mr. Gordon fraudulently obtained free-trading shares of

International Power Group (“IPG”). We briefly discuss the material facts relevant

to each company below. 3

A.    National Storm

      National Storm was a roofing and siding company in Illinois with annual

revenues of around $8 million. Mr. Gordon and Mr. Lindberg met with National



      3
             The entirety of the indictment charged Mr. Gordon with: conspiracy
(Count 1), in violation of 18 U.S.C. § 371; wire fraud (Counts 2–10, 23), in
violation of 18 U.S.C. §§ 1343 and 2(a); securities fraud (Counts 11–15), in
violation of 15 U.S.C. §§ 78j(b), 78ff and 17 C.F.R. § 240.10b-5, 18 U.S.C.
§ 2(a); money laundering (Counts 16–21), in violation of 18 U.S.C. §§ 1957(a)
and 2(a); making a false statement to a government official (Count 22), in
violation of 18 U.S.C. § 1001; and knowingly corrupting, or attempting to
corrupt, an official proceeding relating to the government’s forfeiture attempts
(Count 24), in violation of 18 U.S.C. § 1512(c)(2).

                                       -4-
Storm’s president in 2005 to discuss financing options. The parties agreed to take

the company public. In pursuit of that goal, Mr. Gordon and an associate (New

York businessman Richard Singer) arranged for a merger between National Storm

and The 18th Letter—a public “shell company . . . that had been incorporated and

had issued stock in 2002.” Aplt. Opening Br. at 9.

      Mr. Gordon forwarded to Mr. Singer a legal opinion letter pursuant to SEC

Rule 144, signed by an associate attorney, Robert Bertsch, stating that The 18th

Letter’s shares were freely tradeable under Rule 144’s criteria because the shares

had been purchased by the respective owners two years ago. See 17 C.F.R.

§ 230.144(k) (“Rule 144”) (2005) (“The requirements of paragraphs (c), (e), (f)

and (h) of this section shall not apply to restricted securities sold . . . [by] a

person who is not an affiliate of the issuer at the time of the sale . . . , provided a

period of at least two years has elapsed since the later of the date the securities

were acquired from the issuer or from an affiliate of the issuer.” (emphasis

added)); 4 see also M & A West, 538 F.3d at 1051 (“Rule 144(k) permits a person

who is not an affiliate of the issuer . . . to sell restricted securities without

complying with certain requirements after they have held the securities for a

period of two years.” (footnote omitted)).


      4
            “Rule 144(k) has since been repealed and replaced by Rule 144(b),
which replaced the two-year holding period of Rule 144(k) with a one-year
holding period.” SEC v. M & A West, Inc., 538 F.3d 1043, 1046 n.1 (9th Cir.
2008).

                                           -5-
      Mr. Singer testified that because he was the only shareholder in The 18th

Letter, Mr. Gordon instructed him to “offer some friends a thousand dollars each

to falsely claim that they were shareholders.” Aplee. Br. at 6. Mr. Gordon’s

office transmitted to Mr. Singer “backdated corporate records . . . that purported

to memorialize Singers’ [sic] friends’ purchase of shares two years

previously”—i.e., seemingly with the aim of satisfying Rule 144’s requirements.

Id.; see R., Vol. VIII, at 1494–98 (Trial Test. of Richard Singer, dated Apr. 14,

2010) (“[The documents] were backdated to show that the shareholders owned the

stock longer than they actually did, so upon becoming a public company those

shares would be freely tradable to sell in the market.”).

      The opinion letter was transmitted to a transfer agent so that the shares at

issue could be traded publicly on an “over-the-counter” (“OTC”) market. See

generally Black’s Law Dictionary 1214 (9th ed. 2009) (defining “over-the-counter

market” as “[t]he market for securities that are not traded on an organized

exchange”). The merged company consisted of six million freely-tradeable

shares—or 15% of the total shares. National Storm’s president held the

remaining interest in the form of restricted shares (i.e., non-trading shares).

      In 2005, several storms pelted the Gulf of Mexico, causing “severe

damage” throughout the Southern states. Aplt. Opening Br. at 6. Because

National Storm was a building company, Messrs. Gordon, Lindberg and Lankford

wanted to take advantage of the potential for increased share performance, so they

                                         -6-
employed a stock promoter named Dean Sheptycki (a charged co-conspirator)

“who could write and send . . . millions of fax advertisements each day about a

company.” Id. at 10. A “fax blast” campaign was initiated subsequently;

thousands of faxes were sent out touting strong market expectations for National

Storm’s future growth. A similar “e-mail blast” campaign followed.

      The distributed material was misleading in many ways. For instance, an

August 31, 2005, fax represented that “Wall Street expectations” for the

company’s growth were “207% now” and “450% in the next 12 months”—this,

despite the fact that no Wall Street “analysts” were covering the company. Aplee.

Br. at 7 (citation omitted) (internal quotation marks omitted); see also Aplt.

Addendum, ex. 4 (Nat’l Storm Fax Advertisement, dated Aug. 31, 2005).

Evidence also was introduced at trial that the faxes included misleading

statements regarding the source of the information in order to “conceal the fact

that the blast had been prepared by Sheptycki, reviewed by Gordon, and paid for

from Gordon’s client trust account.” Aplee. Br. at 8; see also R., Vol. VIII, at

3049–50 (Trial Test. of Mark Lindberg, dated Apr. 6, 2010) (noting that a

marketing company included in the fax blast disclosures actually had no

involvement with their dissemination, and that a statement suggesting that non-

affiliated shareholders paid for the advertisements was untrue). Similarly, one

mass e-mail that contained information regarding National Storm’s purported

significant expected growth referred readers to the SEC’s website for investor

                                         -7-
information. But, because National Storm was a so-called “Pink Sheet” OTC

company, it was not required to file periodic reports with the SEC. See generally

SEC v. Whittemore, 659 F.3d 1, 5 (D.C. Cir. 2011) (describing the Pink Sheet

system as “a trading system that lists small companies that do not meet the

requirements of the major stock exchanges”); SEC v. Platforms Wireless Int’l

Corp., 617 F.3d 1072, 1081 (9th Cir. 2010) (noting that the defendant’s “stock

has been traded on the Pink Sheets, now known as Pink Quote, an inter-dealer

electronic quotation and trading system for registered and unregistered

securities”); Black’s Law Dictionary 1265 (defining “pink sheet” as “[a] daily

publication listing over-the-counter stocks, their market-makers, and their

prices”); R., Vol. I, at 53 (describing “Pink Sheets” as “a quotation service for

over-the-counter stocks”).

      Throughout the advertising campaign, Mr. Gordon, along with other co-

conspirators, including Mr. Lindberg, used various “nominee” accounts to

disguise ownership of National Storm shares and coordinate trading. National

Storm’s stock began to rise. As the prices rose, the conspirators began selling

their shares. Ultimately, the conspirators made more than $5 million from the

manipulation of National Storm.

B.    Deep Rock

      The conspirators conducted another promotion, this time of Deep Rock, a


                                         -8-
Tulsa-based oil company. See Aplt. Opening Br. at 12 (“The rise in natural gas

prices during the early part of 2005 caused Lindberg to want to do a similar

promotion with Deep Rock . . . .”). Mr. Clark had held a majority of the “non-

insider” shares of Deep Rock for many years. The government presented

testimony that, similar to what had occurred with National Storm, Mr. Gordon

arranged for Mr. Clark’s shares to be transferred to various nominees in order to

disguise their ownership. See R., Vol. VIII, at 3138–39 (noting that shares were

“parked” with others in order “to not disclose who actually control[led] all the

shares”). Mr. Gordon prepared an opinion letter stating that the nominees had

fulfilled Rule 144’s requirements in order for the stock to be assigned a symbol

for public trading.

      The conspirators began coordinated trading in Deep Rock stock, some of

which occurred via separate nominee accounts. See id. at 3140 (discussing how

the conspirators were able to “prime” Deep Rock stock—i.e., create the

appearance of high-volume trading before promotions began). In September

2005, they sent out a series of fax and e-mail blasts hyping Deep Rock and

touting its potential for astronomical profits in the wake of the chaos created by

Hurricane Katrina and in light of rising energy prices. These faxes, like those in

the National Storm blast, contained many misleading assertions. Also, in support

of their efforts, the conspirators caused to be prepared certain promotional

“magalogs”—i.e., catalogue-type brochures. Mr. Gordon personally reviewed

                                        -9-
some of the promotional material. On one occasion, he responded on Deep

Rock’s behalf to a complaint about the fax blasts, denying knowledge of the

source of the faxes, and noting that Deep Rock “would consider joining a lawsuit

against the perpetrators.” Aplee. Br. at 14.

      Deep Rock’s stock price rose. See Aplt. Opening Br. at 13 (noting that

“[i]t spiked in September, 2005, then began a steady decline into 2006”). Mr.

Gordon, along with his co-conspirators, made around $5 million in gross proceeds

from Deep Rock sales.

C.    Global Beverage

      In 2005, Mr. Lindberg and other co-conspirators became involved with a

sport drink company (Rudy Beverages) founded by Rudy Ruettiger, a former

Notre Dame athlete, and the subject of the major motion picture, Rudy. Mr.

Ruettiger wanted to expand his business, and in the summer of 2005, conspirators,

including Mr. Lindberg, put a plan into action to help finance the company.

Global Beverages, a company in which certain conspirators controlled a

substantial stake, acquired Rudy Beverages in the fall of 2005. While financing

issues were worked out, Mr. Gordon permitted the conspirators to “park” millions

of corporate shares in his client trust account.

      Shares of Global Beverage became publicly tradeable. And Mr. Lindberg

and other co-conspirators devised a plan to manipulate the stock. See R., Vol.


                                         -10-
VIII, at 178 (Trial Test. of Mark Lindberg, dated Apr. 7, 2010) (noting that there

was no difference between the “manipulation of Global Beverage . . . [and]

National Storm and Deep Rock”). 5 Mr. Lindberg testified that, as part of the plan,

the conspirators placed many shares with nominees and began a promotional

campaign for the company. Mr. Sheptycki composed and sent numerous faxes for

the campaign. Further, e-mails and magalogs were transmitted. The promotional

materials contained misleading information. See id. at 215 (noting that Mr.

Sheptycki “made up” information regarding the source of the materials).

      The price of Global Beverage stock spiked during the end of 2005 and

beginning of 2006, but, due in part to disappointing financials, eventually

dropped. The conspirators, including Mr. Gordon, made roughly $25 million total

from the manipulation of Global Beverage.

D.    International Power Group 6

      Sometime in 2004 or 2005, Mr. Gordon approached Mr. Lindberg about

getting a trading symbol for a private company that he and Mr. Singer had

discovered: IPG. Mr. Gordon used a company called “Ednet”—an entity that was

      5
             Mr. Lindberg advocated for a replacement of the CEO of the
company. Mr. Gordon recommended Mr. Clark because he was “heat-resistant,”
see R., Vol. VIII, at 186, and would be “in with the plan,” id. at 187. Mr. Clark
became the CEO.
      6
             The only substantive counts in the indictment that related to the IPG
scheme (Counts 23 and 24) concerned charges that only implicated Mr. Gordon.
See R., Vol. I, at 76–80; see also Discussion infra.

                                        -11-
controlled by his “longtime friend and business associate,” Mark White—to serve

as a shell for a reverse merger with IPG. Id. at 251. See generally M & A West,

538 F.3d at 1046 (“A reverse merger is a transaction in which a privately-held

corporation acquires a publicly-traded corporation, thereby allowing the private

corporation to transform into a publicly-traded corporation without the necessity

of making an initial stock offering.”). Mr. Gordon prepared a Rule 144 opinion

letter and instructed Mr. Singer to have his attorney, Robert Bertsch, sign it on his

firm’s letterhead, “even though [Mr. Bertsch] had never communicated with the

purported shareholders.” Aplee. Br. at 13; see R., Vol. VIII, at 1604 (answering,

“No. Not at all,” to the question, “Did Mr. Bertsch have any conversations with

any of [the shareholders]?”). Mr. Singer and Mr. Bertsch were given IPG shares.

      Mr. Gordon advised Mr. Lindberg’s assistant, Chasity Thompson, to

prepare backdated corporate documents for Ednet, including bylaws and board

meeting notes, because Mr. White ostensibly had “lost all the [original]

documents.” R., Vol. VIII, at 907–08 (Trial Test. of Chasity Thompson, dated

Apr. 12, 2010). After the Rule 144 opinion that Mr. Gordon drafted was

transmitted to a transfer agent, unrestricted shares were issued. Mr. Singer

gradually sold shares on Mr. Gordon’s behalf, and at one point in November

2005, wire-transferred roughly $1.7 million of the proceeds to “pay off the

mortgage on [Mr. Gordon’s] house.” Id. at 1610. The government also presented

evidence that Mr. Singer later prepared a false, backdated document purporting to

                                         -12-
memorialize a sale of IPG stock between Mr. Gordon and Mr. Singer that never

actually took place. This document allegedly was created in an attempt to stop

the government from obtaining forfeiture of Mr. Gordon’s home.

E.    The Investigation and Prosecution

      In 2004, SEC official Samuel Draddy began looking into an unrelated Pink

Sheet company that had some “unusual trading surrounding its stock and appeared

to be the subject of a promotional campaign.” Id. at 1753 (Trial Test. of Samuel

Draddy, dated Apr. 15, 2010). This case led to further investigations of other

“similarly-situated issuers” with unusual trading patterns and promotional

campaigns. Id. After taking a deeper look, investigators noticed that the

companies under consideration revealed similar patterns where “the people

involved owned shells, [which] were publicly-traded issuers that had no

legitimate business purpose, . . . [and t]hey would then get private companies to

reverse-merge into these shells so they could get publicly traded.” Id. at 1754.

Mr. Gordon represented some of the companies and individuals involved in the

investigations, including National Storm and Deep Rock.

      SEC investigators called Mr. Gordon on September 20, 2005. Before

commencing the discussion, they informed Mr. Gordon that he could speak with

counsel before answering their questions, and that he could choose whether or not

to answer the questions as a general matter. They also informed him that “there


                                       -13-
[were] potential penalties, both civil and criminal, for giving false answers to

government officials.” Id. at 1772. During the conversation, Mr. Gordon was

asked about, and denied any knowledge of, the source of the National Storm and

Deep Rock promotions. 7

      In 2007, roughly two years before the indictment was filed, the government

placed a caveat on two lots that Mr. Gordon had previously acquired as a part

owner of the Delvest Corporation (the “Delvest lots”). See generally Black’s Law

Dictionary 252 (defining “caveat” as “[a] warning or proviso”). Further, a caveat

was placed on Mr. Gordon’s personal residence. The government also seized two

of his law firm’s bank accounts. The government filed a civil forfeiture action

against the residential property in 2007 and replaced the caveat with a lis

pendens. Upon the response of Mr. Gordon’s wife—who was listed as the

primary owner of the home—the government obtained a stay pending the

resolution of its criminal investigation. When the indictment was returned in

2009, it sought forfeiture of both the residence and the law firm accounts.

      At trial, 8 the government called various witnesses (and co-conspirators) to


      7
             Later, on Mr. Gordon’s recommendation, many of his individual
clients involved in the transactions at issue invoked the Fifth Amendment and
refused to testify in front of the SEC.
      8
            On March 10, 2009, the district court granted the government’s
motion to declare the matter complex, and ordered an ends-of-justice continuance
under the Speedy Trial Act. The court subsequently set the trial date for January
                                                                     (continued...)

                                        -14-
summarize the details of the conspiracy, including Mr. Lindberg and Mr. Singer.

Investigator Draddy also testified about the promotional campaigns and Mr.

Gordon’s discussion with the SEC. Other witnesses were called to summarize

volumes of documentary evidence.

       Late in the trial, the district court excused a petit juror. Specifically, after

the government rested its case, a juror informed a court staff member that she

wanted to serve as an alternate because her continued presence on the jury “could

affect the outcome of the case,” R., Vol. VIII, at 2468 (Trial Tr., dated Apr. 29,

2010), because of, among other things, her “take on [certain] personalities,” id. at

2478 (Trial Test. of Juror, dated Apr. 29, 2010). After an investigation, the court

decided, over Mr. Gordon’s objection, that it would excuse her “out of an

abundance of caution.” Id. at 2505.

       Ultimately, Mr. Gordon was convicted on all counts that were submitted to

the jury. 9




       8
       (...continued)
19, 2010. However, the presiding judge recused himself in late 2009, and Judge
James Payne was assigned to the matter. Judge Payne reset the trial date to
March 29, 2010. However, in light of numerous pending motions and an
interlocutory appeal filed by Mr. Gordon, the trial ultimately did not begin until
April 5, 2010.
       9
             Before the trial started, the government moved for, and the district
court granted, dismissal of Count 16, a money laundering allegation.

                                          -15-
F.    Post-Trial Proceedings

       The U.S. Probation Office prepared a Presentence Report (“PSR”),

recommending various upward adjustments under the U.S. Sentencing Guidelines

(“U.S.S.G.”) for offense-specific characteristics. 10 The parties filed multiple

objections to the PSR. The PSR notably recommended a twenty-level

enhancement under U.S.S.G. § 2B1.1(b)(1)(K), because Mr. Gordon’s fraudulent

conduct, both individually and jointly with others in the conspiracy, caused an

estimated loss to investors of, at the very least, an amount exceeding $7,000,000.

However, the PSR made explicit that total loss could not be accurately calculated,

and in that vein, set forth a potential alternative estimate of $10,720,000

representing Mr. Gordon’s illicit gain from the stock scheme. Pertinently, the

government objected both to the PSR’s calculation of loss, and to its alternative,

gain figure, arguing that—taking the most conservative approach—reasonable

estimations of loss (and alternatively, gain) far exceeded $20,000,000, which

would merit a greater enhancement.

      Agreeing with the government, the district court determined that it would

be too difficult to determine the losses suffered by each individual investor.

Consequently, it calculated an illicit gain of $46,642,313 as an alternative



      10
             For its computations, the Probation Office used the 2009 edition of
the U.S.S.G. Mr. Gordon has not taken exception to this choice. Therefore, we
also reference that edition of the U.S.S.G.

                                        -16-
measure of loss, resulting in a twenty-two-level increase in Mr. Gordon’s offense

level under § 2B1.1(b)(1)(L) of the Guidelines. The court subsequently arrived at

a total offense level of forty-five and a criminal history category of I, which

produced a guideline range of life. However, the court granted Mr. Gordon’s

request for a substantial downward variance and sentenced him to a total of 188

months’ imprisonment. 11 The court further ordered Mr. Gordon to pay

$6,150,136.79 in restitution.

      The district court also ordered forfeiture of, inter alia, up to $1.702 million

in equity in Mr. Gordon’s home and the full amount in his law firm bank accounts

as directly forfeitable assets. The Delvest lots, along with some of Mr. Gordon’s

other accounts and property, were later ordered forfeited as “substitute” assets.

See generally 21 U.S.C. § 853(p) (providing for the forfeiture of substitute

assets); United States v. Bornfield, 145 F.3d 1123, 1139 (10th Cir. 1998) (“An

asset cannot logically be both forfeitable and a substitute asset. . . . Assets

involved in or traceable to the offense are forfeitable once the requisite nexus is

established. The substitute assets provision allows the forfeiture of other assets

not already forfeitable when the forfeitable asset is unavailable due to some act or



      11
             The sentence consisted “of 188 months as to each of Counts Two
through Fifteen, and Twenty-three and Twenty four; 120 months as to each of
Counts Seventeen through Twenty-one; and sixty months as to each of Counts
One and Twenty-two, all counts to run concurrently.” R., Vol. VI, at 1066 (J. in a
Criminal Case, filed Nov. 8, 2010).

                                         -17-
omission of the defendant.” (citation omitted)). Mr. Gordon now appeals his

conviction and sentence, and the district court’s forfeiture orders. 12

                                      II. Discussion

      On appeal, Mr. Gordon raises multiple issues relating to the validity of his

conviction and sentence, and the propriety of the government’s conduct (both

before and after trial) related to the forfeiture of his assets. In the end, we find no

reversible error and affirm Mr. Gordon’s conviction and sentence, as well as the

district court’s forfeiture orders.

A.    Claims Relating to the Sixth Amendment Right to Counsel

      Mr. Gordon first argues that the government improperly seized his assets

and, as a consequence, substantially deprived him of his Sixth Amendment right

to counsel. However, we hold that, even assuming arguendo that the government

acted improperly, Mr. Gordon’s Sixth Amendment rights were not violated.

      The Sixth Amendment provides that “the accused shall enjoy the right . . .

to have the Assistance of Counsel for his defence.” U.S. Const. amend. VI; see

Caplin & Drysdale, Chartered v. United States, 491 U.S. 617, 624 (1989) (“[T]he

Sixth Amendment guarantees a defendant the right to be represented by an

otherwise qualified attorney whom that defendant can afford to hire . . . .”).

      12
             Because of the extensive nature of the facts in this case, we have
offered supra only a general overview. We supplement the overview with
additional relevant facts in resolving Mr. Gordon’s specific legal challenges.

                                           -18-
“This protean right has several manifestations, some familiar, some less familiar.”

United States v. Rosen, 487 F. Supp. 2d 721, 726 (E.D. Va. 2007). Among these

manifestations is the “qualified right to counsel of choice,” which “stems from a

defendant’s right to decide what kind of defense he wishes to present.” United

States v. Jones, 160 F.3d 641, 646 (10th Cir. 1998) (emphasis added) (quoting

United States v. Collins, 920 F.2d 619, 625 (10th Cir. 1990)) (internal quotation

marks omitted). This right may not be “improperly impede[d].” Id. Indeed, the

right to select counsel of one’s choice “has been regarded as the root meaning of

the constitutional guarantee.” United States v. Gonzalez-Lopez, 548 U.S. 140,

147–48 (2006).

      Practical considerations, such as a defendant’s relative wealth or penury,

can of course impose constraints on a defendant’s ability to exercise his right to

counsel of choice—that is, to hire the attorney that he prefers. A defendant’s

ability in this regard also may be limited by the claims of other parties to his

resources. One such party may be the government. For instance, with regard to a

defendant who is prosecuted by the government for certain crimes and convicted,

“[t]he court . . . shall order that the person forfeit to the United States any

property, real or personal, involved in such offense, or any property traceable to

such property.” 18 U.S.C. § 982(a)(1). 13


      13
             “The key to whether property is forfeitable is whether it is ‘involved
                                                                      (continued...)

                                          -19-
      In 2007, before Mr. Gordon was indicted, the government filed caveats on

the Delvest lots, and a lis pendens and a caveat on his residential property; it also

seized two of his law firm bank accounts. In 2009, the government pursued

forfeiture before the grand jury of the residence and the law office accounts. As

returned by the grand jury, the indictment did not mention the Delvest lots.

Furthermore, the grand jury found that the bank accounts were only substitute



      13
         (...continued)
in’ or ‘traceable to’ the offense.” Bornfield, 145 F.3d at 1135 (quoting 18 U.S.C.
§ 982(a)(1)). Property “involved in” the offense “include[s] the money or other
property being laundered (the corpus), any commissions or fees paid to the
launderer, and any property used to facilitate the . . . offense.” Id. (alteration in
original) (quoting United States v. Tencer, 107 F.3d 1120, 1134 (5th Cir. 1997))
(internal quotation marks omitted). Further, “property ‘traceable to’ means
property where the acquisition is attributable to the money laundering scheme
rather than from money obtained from untainted sources.” Id.

       In Caplin & Drysdale, the Supreme Court rejected any contention that “the
Sixth Amendment puts limits on the forfeiture statute[s].” 491 U.S. at 625–26.
Assets that are properly forfeitable are not the defendant’s rightful property. See
id. at 626. As ill-gotten gains, they are “another person’s money.” Id. Indeed,
these assets may belong to the government by virtue of the “relation-back”
provision of 21 U.S.C. § 853(c), which by operation of law vests title to
forfeitable property in the government “upon the commission of the act giving
rise to forfeiture.” United States v. Jarvis, 499 F.3d 1196, 1203 (10th Cir. 2007)
(quoting 21 U.S.C. § 853(c)) (internal quotation marks omitted); see United States
v. Erpenbeck, 682 F.3d 472, 477 (6th Cir. 2012) (noting, as to the relation-back
doctrine, “[i]f the cash were tainted property, title would have vested in the
government at the time of [the defendant’s] fraud, which occurred prior to the
bankruptcy filing, and the cash would not have entered the bankruptcy estate”).
Based upon these principles, we have explained that “a criminal defendant has no
Sixth Amendment right to use forfeitable assets to employ counsel.” Jones, 160
F.3d at 648.


                                         -20-
assets—in other words, it determined that they were not directly forfeitable. The

grand jury did find, however, that Mr. Gordon’s residence was directly

forfeitable, to the extent that it was connected to the IPG scheme. The

government subsequently filed a Bill of Particulars that not only alleged that the

residence was directly forfeitable, but also that the bank accounts were too,

notwithstanding the grand jury’s findings.

       Mr. Gordon later filed a motion to dismiss on the grounds that the

government’s forfeiture conduct violated his constitutional rights, and the district

court scheduled a hearing on the issue of forfeiture. However, the case was

reassigned to a different judge, who struck all of the scheduling dates, and after

ordering a surreply from the government, denied Mr. Gordon’s motion to dismiss.

      The gravamen of Mr. Gordon’s claim is that the government wrongfully

placed common law impediments on his property and thereby prevented him from

accessing funds necessary to pay for his counsel of choice, in violation of the

Sixth Amendment. As best as we can tell, his argument plays out as follows.

First, some of the “restrained” property was not directly forfeitable; rather, it was

“substitute” property that was off-limits to the government unless and until he is

convicted, per our decision in Jarvis. 14 Second, even if his property was

      14
             A defendant may own what the forfeiture statute calls “substitute
property.” See 21 U.S.C. § 853(p). Such property “neither comprises the fruits
of nor is connected to the defendant’s alleged crime.” Jarvis, 499 F.3d at
                                                                     (continued...)

                                        -21-
forfeitable, the applicable provisions of the criminal forfeiture statute, 21 U.S.C.

§ 853, that authorize imposition of pre-indictment impediments on such property,

require that interested persons receive prior notice and an opportunity to be heard,

neither of which supposedly occurred here. These and other instances of

unfairness, he contends, infringed upon his Sixth Amendment right to counsel. 15

      14
         (...continued)
1203–04; see Bornfield, 145 F.3d at 1139. “[F]orfeiture of substitute property
cannot occur until after the defendant’s conviction and a determination by the
trial court that the defendant’s act or omission resulted in the court’s inability to
reach [forfeitable property].” Jarvis, 499 F.3d at 1204; see Erpenbeck, 682 F.3d
at 477 (“But the government did not seek forfeiture of the cash as tainted
property. It argued (and the district court found) that the cash was ‘substitute
property’—untainted property that the government may seize to satisfy a
forfeiture judgment if the tainted property is unavailable.” (emphasis added));
United States v. Oregon, 671 F.3d 484, 487 (4th Cir. 2012) (“[W]hen the property
representing direct proceeds of illegal activity is unavailable, the United States
may instead seek the forfeiture of ‘substitute property’ of a defendant up to the
value of the property that would otherwise be subject to forfeiture.”). More
specifically, in order for the government to forfeit substitute property, it must
establish that through “any act or omission of the defendant” one of five things
has occurred—for example, forfeitable property cannot be located through the
exercise of due diligence, or such property has been placed beyond the
jurisdiction of the court. 21 U.S.C. § 853(p)(1). Furthermore, we reasoned in
Jarvis that because the government has no pre-conviction interest in substitute
property, it may not impose pre-trial restraints on a defendant’s substitute
property. See 499 F.3d at 1204 (“[Unlike forfeitable property,] the United States
does not have a ripened interest in § 853(p) substitute property until (1) after the
defendant’s conviction and (2) the court determines the defendant’s . . .
forfeitable property is out of the government’s reach for a reason enumerated in
§ 853(p)(1)[].”).
      15
            We interpret Mr. Gordon’s briefs to make the alleged infringement of
his Sixth Amendment rights the singular focus of his claims of prejudice; that is,
the government’s alleged circumvention of the procedural requirements for
imposing pre-trial restraints on property was the means to effectuate his
                                                                      (continued...)

                                         -22-
The government’s conduct, he reasons, was deliberately calculated to deny him

the right of access to his funds to use for the presentation of a defense. See, e.g.,

Oral Arg. at 0:58–1:12 (“The convictions in this case should be reversed . . .

because Appellee orchestrated a calculated scheme to deprive [Mr. Gordon] of the

use of his own funds to prepare a viable defense.”).

      At bottom, then, Mr. Gordon contends that, through its intentional and


      15
        (...continued)
unconstitutional injury. For example, he claims that the unlawful “seizure of his
property . . . had profound implications under the Sixth Amendment for him to
fund a viable defense.” Aplt. Reply Br. at 13.

       To the extent that there are arguments in Mr. Gordon’s trial briefing that he
has failed to press on appeal, we will not accord him the benefit of those
arguments, despite his apparent request for a complete incorporation of his trial
briefings, see, e.g., Aplt. Opening Br. at 22 (“In this case, Appellee totally
ignored the provisions of 18 U.S.C. [§] 853(e). . . . [I]t devised a scheme, every
bit as complex as the criminal scheme alleged against [Mr. Gordon] in the
indictment . . . . The actions taken by Appellee against [Mr. Gordon] are
meticulously set out in trial counsel’s proffer (XI-1), which should be considered
by this court, along with trial counsel’s motion to dismiss (X-1) and reply (X-
351), in evaluating this appeal.”). Litigants who premise their appellate
arguments on the incorporation by reference of arguments that they have
advanced in their trial court papers, or other materials, do so at their peril. It is
beyond peradventure that such a briefing technique is disfavored. See 10th Cir.
R. 28.4 (“Incorporating by reference portions of lower court . . . briefs or
pleadings is disapproved and does not satisfy the requirements of Fed. R. App. P.
28(a) and (b).”). And we have repeatedly held that “[t]his court is under no
obligation to consider arguments not fully set forth in a party’s appellate brief,
including arguments incorporated by reference to prior pleadings or other
materials.” Concrete Works of Colo., Inc. v. City & Cnty. of Denver, 321 F.3d
950, 979 n.14 (10th Cir. 2003); accord Lauck v. Campbell Cnty., 627 F.3d 805,
814–15 (10th Cir. 2010). We follow this path here, declining to consider any
arguments that Mr. Gordon purports to assert through incorporation by reference
to his trial court papers or other materials.

                                         -23-
wrongful circumvention of the proper procedures for imposing pretrial restraints

or impediments on his property, the government violated his Sixth Amendment

right to counsel of choice. In making this argument, Mr. Gordon heavily relies on

United States v. Stein, 435 F. Supp. 2d 330 (S.D.N.Y. 2006). Specifically, he

reasons, that like Stein, this case involves a situation where the government’s

wrongful conduct resulted in a total deprivation of his right to counsel of choice.

We disagree. Even assuming arguendo that the government acted improperly in

imposing pretrial restraints on his property, Mr. Gordon cannot establish that this

conduct violated his Sixth Amendment rights.

      In particular, Mr. Gordon’s attempt to establish a Stein-type violation is

unavailing. In Stein, the court considered whether the government’s actions in

“interfer[ing] with the . . . Defendants’ right to be represented as they choose,

subject to the constraints imposed by the resources lawfully available to them,”

violated their Sixth Amendment right to counsel and the right to a fair trial. 435

F. Supp. 2d at 369; see id. at 360. The court concluded that the government’s

conduct in that case—which involved essentially convincing an employer to

renege on prior legal-fee agreements with the defendants (its former

employees)—violated the defendants’ rights because, among other reasons, the

government had directly interfered with resources that the defendants had a

fundamental expectation could be used to fund their defense. See id. at 353

(“Absent the [the government’s conduct], [the employer] would have paid the

                                         -24-
legal fees and expenses of all of its partners and employees both prior to and after

indictment, without regard to cost.”); id. at 367–69.

      On appeal, the Second Circuit affirmed the district court, concluding first

that the district court properly considered “pre-indictment state action that

affected defendants post-indictment,” even though the Sixth Amendment right to

counsel attaches “only upon indictment.” 16 United States v. Stein, 541 F.3d 130,

153 (2d Cir. 2008). More pertinently for this case, the Second Circuit agreed

with the district court that the government’s conduct violated the defendants’

right to counsel, insofar as it directly “intrude[d] on the attorney-client

relationship.” Id at 154.

      However, even if Stein provided an appropriate guidepost in certain cases

of governmental interference with the right to counsel of choice, Stein is patently

distinguishable from the instant case. First of all, the Stein defendants had

demonstrably “limited resources” and had made a showing that their trial strategy

was diminished significantly by the government’s conduct. See 435 F. Supp. 2d



      16
             The government here does not argue that Mr. Gordon’s Sixth
Amendment right to counsel was not affected as a matter of law by its pre-
indictment conduct. See generally Rothgery v. Gillespie Cnty., Tex., 554 U.S.
191, 198 (2008) (“The Sixth Amendment right of the ‘accused’ to assistance of
counsel in ‘all criminal prosecutions’ is limited by its terms: ‘it does not attach
until a prosecution is commenced.’” (footnote omitted) (quoting McNeil v.
Wisconsin, 501 U.S. 171, 175 (1991))). Consequently, we assume without
deciding that the government’s pre-indictment conduct could (as a matter of law)
implicate Mr. Gordon’s Sixth Amendment rights.

                                         -25-
at 371–72. Even though Mr. Gordon’s assets may have been incidentally

constricted by the government’s conduct, he has not demonstrated that he was

denied access to funds to pay for his defense in any substantial sense; certainly,

he has not demonstrated a magnitude of financial deprivation anywhere close to

that experienced by the Stein defendants.

      As the district court found in denying his motion to dismiss the indictment,

             [c]ontrary to Gordon’s claims of financial hardship, he has paid
             defense counsel over $900,000 in attorneys’ fees and costs since
             being indicted. Additionally, the government has submitted a
             loan application from November 2006, wherein Gordon stated his
             net worth was over $8.8 million ($8,816,000), including $2.8
             million in a CD and $398,000 in cash. Thus, irrespective of his
             allegations that the Government’s preservation of assets
             prevented him from hiring counsel of his choice, Gordon has not
             established he lacks funding to secure defense counsel.


R., Vol. X, at 504–05 (Dist. Ct. Order, filed as sealed Feb. 8, 2010) (citation

omitted).

      We agree with the district court that Mr. Gordon has not shown that he

“ha[d] no assets, other than those restrained, with which to retain private

counsel.” See Jones, 160 F.3d at 647. Mr. Gordon does not meaningfully dispute

that he did have other resources to fund his defense, only noting in conclusory

fashion that “he did not” have such resources, Aplt. Reply Br. at 14, and that “the

Sixth Amendment guarantees him the right to use the assets he has lawfully




                                         -26-
available,” id. at 14 n.3. This will not suffice. 17

       Furthermore, unlike Stein, it is quite significant that Mr. Gordon’s counsel

remained fully and actively engaged in the case throughout the entire trial court


       17
              More specifically, Mr. Gordon does not persuasively contest the
district court’s factual conclusions, claiming only that they were “based on an
asset statement filled out . . . almost three and a half years earlier,” and were
contrary to the allegations in his counsel’s motion to withdraw that “he had not
been paid for over twenty months and was owed $73,000 for expenses already
incurred.” Aplt. Opening Br. at 27–28. Those assertions are unavailing,
considering that our review of the district court’s factual findings is for clear
error. See United States v. Ludwig, 641 F.3d 1243, 1247 (10th Cir. 2011) (“We
also accept the district court’s specific factual findings unless clearly
erroneous—no easy hurdle to clear, requiring the defendant to show that the
findings are more than possibly or even probably wrong but pellucidly so.”);
United States v. Tafoya, 557 F.3d 1121, 1126 (10th Cir. 2009) (analyzing the
district court’s factual findings for clear error in considering a motion to dismiss
the indictment, and reasoning that a “factual finding is clearly erroneous when ‘it
is without factual support in the record or if, after reviewing all the evidence, we
are left with a definite and firm conviction that a mistake has been made’”
(quoting Plaza Speedway Inc. v. United States, 311 F.3d 1262, 1266 (10th Cir.
2002))).

       Here, Mr. Gordon “was represented by his counsel of choice through the
end of trial,” Aplee. Br. at 38, and the record clearly suggests that he had other
available assets—including the equity in his home above the $1.7 million, which
was the amount the government focused on in imposing the impediment on the
Gordon residence—but did not elect to use those resources, see id.; R., Vol. X, at
281 (Letter from Steven A. Tyrrell to Thomas O. Gorman & William McGrath,
dated Oct. 29, 2009) (setting forth the government’s position that it was
“amenable to any mortgage that would allow equity in [Mr. Gordon’s home] over
and above the amount of traceable proceeds to be used for attorney fees”). Mr.
Gordon claims that the government’s offer to make additional equity in his
residence available for funding was essentially hollow in light of the fact that it
asserted “open-ended claims” against his property, making it unlikely that a
lender would provide a mortgage. See Aplt. Reply Br. at 4 n.1. But he provides
no explanation for why this would necessarily be the case if the government’s
interest—if any—in the property was only (at most) $1.7 million.

                                           -27-
proceedings. 18 Indeed, our searching review of the record demonstrates that Mr.

Gordon was represented in a thorough and vigorous fashion by the attorney he

originally retained. Mr. Gordon’s allegations of prejudice come down to

statements in which he suggests that “[p]reparing the defense to this action would

require a team of experienced white collar and securities lawyers” who would

have to sort through the thousands of documents prepared during the

investigation—i.e., documents in his own war room. Id. at 16 (citation omitted)

(internal quotation marks omitted). However, Mr. Gordon does not identify any

concrete facts that would explain what was actually done in preparation for his

defense and what additional steps his counsel would have taken, if Mr. Gordon

had not been denied access to his funds through the government’s allegedly

wrongful conduct.

      In light of the district court’s findings regarding Mr. Gordon’s access to

considerable financial resources to pay his counsel, we will not engage in

speculative ping-pong about the potential for harm to his defense resulting from

the government-initiated restraints on his property—even assuming that those



      18
              Indeed, the Second Circuit in Stein made it explicit that this situation
of ongoing representation by counsel of choice was beyond the scope of the issues
in that case. See 541 F.3d at 158 n.15 (refusing to address the application of its
own holding to a scenario where “[t]he defendant proceeds to trial with his or her
chosen attorney, and the attorney is forced to limit the scope of his or her efforts
due to the defendant’s financial constraints” and “[t]he defendant is convicted
based on overwhelming evidence of his or her guilt”).

                                        -28-
restrains were improperly imposed. 19 See United States v. Dowie, 411 F. App’x


      19
              Our tacit proposition that Mr. Gordon must establish prejudice to
prove a violation of his Sixth Amendment rights may warrant further explication.
In Gonzalez-Lopez, the Supreme Court concluded, “[w]here the right to be
assisted by counsel of one’s choice is wrongly denied, . . . it is unnecessary to
conduct an ineffectiveness or prejudice inquiry to establish a Sixth Amendment
violation.” 548 U.S. at 148. The right is “wrongly denied” where the “defendant
is erroneously prevented from being represented by the lawyer he wants,
regardless of the quality of the representation he received.” Id. However,
acknowledging that “most constitutional errors” do not affect the “structural”
nature of the proceedings, see id. (quoting Arizona v. Fulminante, 499 U.S. 279,
306 (1991)) (internal quotation marks omitted), a number of courts have applied a
“prejudice” inquiry when addressing allegations of improper interference with a
defendant’s Sixth Amendment right to counsel, see, e.g., Rosen, 487 F. Supp. 2d
at 735; United States v. Olis, Nos. H-07-3295 & H-03-217-01, 2008 WL 5046342,
at *12 (S.D. Tex. Nov. 21, 2008)—as opposed to allegations of a complete denial
of that right. Notably, in such cases, unlike in Gonzalez-Lopez and Stein,
“defense counsel . . . remain[s] fully engaged in th[e] case” and the allegation of
interference really centers on its “adverse effect on [counsel’s] ability to mount a
defense by reducing the resources available,” Rosen 487 F. Supp. 2d at 734.

       This approach has merit. Where the right to counsel of choice is not fully
denied, but rather the situation is that counsel’s representation may have been
constrained or limited by some external governmental factor (as is alleged here),
the crux of the defendant’s claim is really that he has been denied the right to
constitutionally effective representation. Cf. Gonzalez-Lopez, 548 U.S. at 148
(warning against “confus[ing] the right to counsel of choice—which is the right to
a particular lawyer regardless of comparative effectiveness—with the right to
effective counsel—which imposes a baseline requirement of competence on
whatever lawyer is chosen or appointed”). Ordinarily, a defendant cannot
establish a Sixth Amendment violation based upon deficient performance “until
the defendant is prejudiced.” Id. at 147; see United States v. Gaya, 647 F.3d 634,
638–39 (7th Cir. 2011) (“The defendant who has a lawyer, even an incompetent
one, must to establish a violation of his constitutional right to effective assistance
of counsel prove that he was prejudiced by the lawyer’s incompetence . . . .”);
United States v. Lewis (Beau Lee Lewis), 611 F.3d 1172, 1177 (9th Cir. 2010)
(“Defendant fails to identify any actual prejudice that occurred as a result of
being represented by other counsel, who mounted a highly competent and
                                                                         (continued...)

                                         -29-
21, 29 (9th Cir. 2010) (refusing to credit a Stein-type argument where the

defendant failed to rebut the district court’s findings that he “maintained his

counsel of choice throughout the trial, and there was no indication their defense

work was limited in any way”); see also Rosen, 487 F. Supp. 2d at 735–36

(finding that defendants’ Stein-type argument was “not persuasive” where “the

record . . . reflect[ed] that defense counsel . . . mounted a vigorous and effective

defense notwithstanding the absence of [advances of attorney fees that were

allegedly stanched by the government’s wrongful interference]”); Olis, 2008 WL

5046342, at *13 (“[The defendant] has failed to present any evidence showing

either that he lacked funds needed to mount the defense of his choosing or that

the defense presented at his trial was anything other than the defense he chose to

present and would have presented [absent interference].”). In sum, we conclude

that Mr. Gordon has not established a deprivation of his Sixth Amendment right

to counsel of choice.

B.    Sufficiency of the Evidence

      Mr. Gordon challenges the sufficiency of the evidence as to all of the

substantive counts relating to the scheme to defraud with respect to the

      19
        (...continued)
vigorous defense.”); cf. United States v. Morrison, 449 U.S. 361, 365 (1981)
(“The premise of our prior cases is that the constitutional infringement identified
has had or threatens some adverse effect upon the effectiveness of counsel’s
representation or has produced some other prejudice to the defense. Absent such
impact . . . there is no basis for imposing a remedy in that proceeding . . . .”).

                                         -30-
promotional campaigns for National Storm, Deep Rock, and Global Beverage. In

addition, he challenges the counts that are predicated on the allegedly fraudulent

nature of the opinion letters permitting restriction-free designations on some of

the stocks at issue—specifically, the stock of National Storm, Deep Rock, and

IPG. Finally, he claims that the evidence is insufficient to show that he

obstructed, or attempted to obstruct, an official proceeding.

      “In reviewing the sufficiency of the evidence and denial of a motion for

judgment of acquittal, this court reviews the record de novo to determine whether,

viewing the evidence in the light most favorable to the government, any rational

trier of fact could have found the defendant guilty of the crime beyond a

reasonable doubt.” United States v. Irvin, 682 F.3d 1254, 1266 (10th Cir. 2012).

In conducting this inquiry, the court may “not ‘weigh conflicting evidence.’” Id.

(quoting United States v. Evans, 318 F.3d 1011, 1018 (10th Cir. 2003)).

Moreover, the “court considers the entire record, including both direct and

circumstantial evidence, together with the reasonable inferences to be drawn from

it.” United States v. Mendez, 514 F.3d 1035, 1041 (10th Cir. 2008).

      1.     The scheme to defraud

      Mr. Gordon makes various arguments that challenge the sufficiency of the

government’s evidence regarding the counts associated with the charged scheme

to defraud. First, without identifying the specific legal shortcomings of any


                                        -31-
particular count, he makes a global argument that “the fax blasts, e-mails and the

brochures were [not] illegal,” Aplt. Opening Br. at 33, for the National Storm,

Deep Rock and Global Beverage promotions under § 17(b) of the Securities Act

of 1933, 15 U.S.C. § 77q(b), “which makes it unlawful to publicize a stock for

consideration from an issuer, underwriter, or dealer without disclosing the fact

and amount of the payment,” United States v. Wenger, 427 F.3d 840, 843 (10th

Cir. 2005). Citing our articulation of § 17(b)’s requirements in Wenger, see id. at

852, Mr. Gordon contends that the faxes, e-mails, magalogs, etc., in this case

required only a disclosure that the promoter received payment for the

advertisement, and disclosure of the amount of the payment. He submits that all

of the promotional material at issue contained such information and, contrary to

the government’s arguments, it did not need to include the “name” of the

promoters or whether the promoter was buying or selling the stock. See Aplt.

Opening Br. at 31 (discussing evidence showing that “Pink Sheets wanted the

SEC to include more requirements in such advertisements, such as identification

of the promoters,” but as of the time of Mr. Gordon’s criminal conduct, no such

requirements existed).

      However, as the government correctly notes, Mr. Gordon was not charged

with violating § 17(b). Instead, as relevant here, he was charged under the

general wire fraud statute, see 18 U.S.C. § 1343, and § 10b of the Securities Act

of 1934, and the applicable rule promulgated thereunder, 17 C.F.R. § 240.10b-5

                                        -32-
(“Rule 10b-5”), for “unlawful[ly] . . . employ[ing], in connection with the

purchase or sale of any security . . . [a] manipulative or deceptive device or

contrivance,” 15 U.S.C. § 78j(b). Mr. Gordon has failed to explain how technical

compliance with § 17(b) would provide an effective safe harbor or immunity from

prosecution for the manipulation of stock with the intent to defraud investors,

which ordinarily would give rise to violations of the wire fraud statute and Rule

10b-5. Cf. Wenger, 427 F.3d at 852–54 (analyzing separate charges arising out of

the same fraudulent scheme under § 17(b) and § 10(b), because “the government

presented sufficient evidence to convince a reasonable jury beyond a reasonable

doubt that [the defendant] had intent to defraud”). In other words, he offers no

legal support for his global argument on appeal; consequently, we reject it.

      Even so, Mr. Gordon contends that with respect to the allegations related to

Rule 10b-5, there can be “no liability . . . for failure to disclose information

absent a duty to do so.” Aplt. Opening Br. at 32. Thus, as Mr. Gordon reasons,

to the extent that the government’s allegations concern the non-disclosure of

certain information in the promotional materials such as, for instance, the true

identity of the source of the material—viz., the members of the underlying

conspiracy—they are legally insufficient because there was no independent duty

to disclose such information in this case, either by him or his co-conspirators. In

essence, Mr. Gordon challenges whether the government showed, beyond a

reasonable doubt, that there were actionable misstatements or omissions, as well

                                          -33-
as a fraudulent intent to deceive investors. 20

      In support of this assertion, Mr. Gordon cites United States v. Schiff, 602

F.3d 152 (3d Cir. 2010), a Third Circuit case that affirmed the dismissal of

multiple Rule 10b-5 charges upon the theory that a corporate executive had an

affirmative fiduciary duty to correct material misstatements made by another

executive. In concluding that the government’s theory was too broad, the court in

Schiff pointed out that § 10b gives rise to a duty to disclose in three separate and

distinct circumstances: (1) where there is insider trading, (2) where a statute

requires disclosure, or (3) where there has been an “inaccurate, incomplete or

misleading prior disclosure.” 602 F.3d at 162 (quoting Oran v. Stafford, 226 F.3d

275, 285–86 (3d Cir. 2000)) (internal quotation marks omitted).

      However, despite the holding in Schiff, “where a party without a duty elects

      20
               “Violations of section 10(b) and Rule 10b-5 can give rise to both
civil liability and criminal liability.” United States v. Laurienti, 611 F.3d 530,
537 (9th Cir. 2010) (citing Chiarella v. United States, 445 U.S. 222 (1980)). The
basic elements for a Rule 10b-5 charge based upon misstatements or omissions in
a civil context include the requirement that the government prove that the
defendant “(1) made a misrepresentation or omission (2) of material fact, (3) with
scienter, (4) in connection with the purchase or sale of securities, and (5) by
virtue of the requisite jurisdictional means.” SEC v. Wolfson, 539 F.3d 1249,
1256 (10th Cir. 2008); accord SEC v. Curshen, 372 F. App’x 872, 877 (10th Cir.
2010); cf. Wenger, 427 F.3d at 854 (“Fraudulent intent is an element of a Section
10(b) offense.”). The jury instructions on the 10b-5 allegations in this case were
stated in a manner that was generally consistent with the foregoing requirements.
See R., Vol. VIII, at 2544–45 (Jury Instructions, given Apr. 29, 2010). The
primary distinction between 10b-5 actions in the civil and criminal context is that
in the latter the “government must prove the offense beyond a reasonable doubt.”
United States v. Gansman, 657 F.3d 85, 91 n.7 (2d Cir. 2011).

                                          -34-
to disclose material facts, he must speak fully and truthfully, and provide

complete and non-misleading information.” Curshen, 372 F. App’x at 880

(emphasis added); see also Schiff, 602 F.3d at 162 (“When you speak, however,

and it is material, you are ‘bound to speak truthfully.’” (quoting Shapiro v. UJB

Fin. Corp., 964 F.2d 272, 282 (3d Cir. 1992))); Thomas Lee Hazen, The Law of

Securities Regulation § 12.9[10], at 471–72 (6th ed. 2009) (“[O]nce a statement

of fact . . . has been made, the person making the statement is then under a duty to

correct any misstatements . . . .”).

      In this case, the government offered substantial evidence that many aspects

of the information disseminated in the promotional campaigns were false and

misleading, and that misleading statements went uncorrected by numerous

material omissions. See, e.g., R., Vol. VIII, at 3045–46 (noting that, despite an

advertisement representing that “Wall Street expectations” were good for National

Storm, the statement was incorrect and was made “to make it appear as though

Wall Street was covering it and that the stock was going to rise because of it”);

id. at 3049–50 (noting a fax blast’s assertion that “Putnam International

Consulting,” was the source of payment for a particular fax blast, was false

because the blast “was paid for out of . . . Gordon’s attorney trust account [by

him and other members of the conspiracy]” and they “had control over more than

10 percent of the company making [them] affiliates”); id. at 3085 (discussing

language in one of the e-mail blasts encouraging investors to refer to the SEC’s

                                        -35-
website for information seemingly related to National Storm, when certain

conspirators knew that the company was, in fact, not registered with the SEC in

light of its Pink Sheet status); id. at 3145–48 (describing a similarly misleading

fax blast campaign with respect to Deep Rock, and noting that a statement

representing that non-affiliated shareholders paid the fee for advertisements was

false because, inter alia, Mr. Gordon “controlled the float”); id. at 214–15 (noting

that, like in prior blasts, Mr. Sheptycki “made up” information on the identity of

the source of a Global Beverage blast and projected growth numbers).

      Significantly, the evidence also tended to establish that there was a group

of shareholders (of which Mr. Gordon was a part) who disguised their stake in the

applicable stocks by using nominee accounts, and who fraudulently manipulated

the price in order to make a profit, all at the expense of the general shareholders. 21


      21
             Mr. Gordon contends in passing that many of the “falsehoods” and
instances of alleged misconduct simply were not actionable for various reasons.
Most of his arguments are easily disposed of. For instance, he claims that, on
cross-examination, Mr. Lindberg “admitted” the statements in the faxes and
e-mails were correct, but Mr. Gordon does not explain which statements were
“correct,” and his argument contradicts Mr. Lindberg’s long direct testimony. In
addition, he argues that the information in some of the faxes was mere puffing.
To be sure, generally, loose “statements of optimism are not actionable.” Hazen,
supra, § 12.9[4], at 464; see id. at 464 nn.123, 128 & 130 (citing cases).
However, “[m]isrepresentation by implying the existence of certain facts cannot
be disguised as mere puffing.” Id. at 464. The statements identified by the
government in the evidence are not “generalized [ones] of optimism that are not
capable of objective verification.” Grossman v. Novell, Inc., 120 F.3d 1112, 1119
(10th Cir. 1997). To the contrary, at the very least, those statements falsely imply
that objective sources had predicted the stocks to skyrocket, and omit crucial
                                                                       (continued...)

                                          -36-
See, e.g., id. at 3139–40 (noting that the “plan” as to Deep Rock “was to start the

stock at four or five cents and gradually walk it up before the promotional effort

started” and that the priming was “substantially . . . controlled”).

      On this record, we conclude that any rational trier of fact could have found

that Mr. Gordon’s conduct was fraudulent within the meaning of the securities

laws. See, e.g., United States v. Ware, 577 F.3d 442, 448 (2d Cir. 2009)

(concluding that the evidence was sufficient to convict the defendant of securities

fraud in a “pump-and-dump” scheme where he sent out press releases—regarding

a company in which he owned millions of shares—that “fabricated . . . [the]

sources of [the] factual information” in the press releases and failed to disclose

the true sources of the funds allowing for release of the press releases); Wenger,


      21
         (...continued)
information about “who” was really paying for the promotions. Inasmuch as a
“reasonable investor would place [significance] on the withheld or misrepresented
information,” Basic Inc. v. Levinson, 485 U.S. 224, 240 (1988), any rational trier
of fact could have found Mr. Gordon guilty.

       He also makes a general contention that the use of nominee accounts was
not illegal, and it was not improper to engage in “[t]imed sequences of buying and
selling” in the stocks at issue. Aplt. Reply Br. at 19 (discussing evidence that
suggested Pink Sheet stocks are often made up of a small group of investors).
However, even assuming that the buying and selling of stock by a small group of
individuals is not per se illegal, Mr. Gordon does not explain how it necessarily
follows that the same is true where the transactional purpose is to create the false
appearance of an active market for the shares in order to induce people to rely on
that impression and buy the stock. And the testimony at trial tended to establish
that these were the reasons for many of the conspirators’ nominee accounts,
promotional campaigns, and the transaction sequences. See, e.g., R., Vol. VIII, at
3140–42 (suggesting as much with respect to Deep Rock).

                                         -37-
427 F.3d at 854 (holding that there was sufficient evidence of fraud under § 10b,

where the defendant sent out newsletters advising investors to buy a stock, which

“at the same time” he was selling); cf. Stoneridge Inv. Partners, LLC v. Scientific-

Atlanta, Inc., 552 U.S. 148, 158 (2008) (“[M]anipulative trading practices . . . are

deceptive within the meaning of the rule.”); Santa Fe Indus., Inc. v. Green, 430

U.S. 462, 476 (1977) (noting that “manipulation,” as used in this context, “refers

generally to practices, such as wash sales, matched orders, or rigged prices, that

are intended to mislead investors by artificially affecting market activity”

(emphasis added)); Ernst & Ernst v. Hochfelder, 425 U.S. 185, 199 (1976)

(suggesting that manipulative conduct “connotes intentional or willful conduct

designed to deceive or defraud investors by controlling or artificially affecting the

price of securities”); Wilson v. Merrill Lynch & Co., 671 F.3d 120, 130 (2d Cir.

2011) (“In order for market activity to be manipulative, that conduct must involve

misrepresentation or nondisclosure.”). 22 Therefore, insofar as it is predicated


      22
             Mr. Gordon also makes something of a causation argument.
Specifically, he contends that the observed price spikes in the stocks during the
fraudulent “pumping” period were substantially attributable to the circumstances
of the particular industries in which the companies operated (and, thus,
presumably not attributable to the conspirators’ fraudulent conduct). For
instance, the price of home-building company stocks was seemingly correlated
with Hurricane Katrina. As a general matter, his briefing on this issue is skeletal
at best. We would be justified in refusing to address it on that grounds alone.
See Burrell v. Armijo, 603 F.3d 825, 835 (10th Cir. 2010) (“Without specific and
reasoned argument . . . , we have no basis to reverse the district court’s
decision.”). Nonetheless, as the government points out, “the jury was not
                                                                       (continued...)

                                        -38-
upon the assertion that there was no evidence of actionable false and material

statements or omissions made with respect to the promotional campaigns, with a

fraudulent intent, Mr. Gordon’s sufficiency-of-the-evidence challenge is wholly

without merit.

      Finally, the government charged Mr. Gordon with a violation of 18 U.S.C.

§ 1001, on the grounds that he falsely denied knowledge of the Deep Rock fax

promotion to an SEC official (Count 22). See R., Vol. I, at 75. Mr. Gordon

challenges his conviction under § 1001 on the grounds that “[i]f the fax blasts

were legal, then whatever [he] told [SEC investigators] about them would not

have been material.” Aplt. Opening Br. at 38. However, in light of the foregoing

discussion, Mr. Gordon’s argument must fail because the promotional campaigns

(including the fax blasts) were not legal.

      In any event, to establish “materiality” under § 1001, the government had

to show that the statement had “a natural tendency to influence, or [be] capable of

influencing, the decision of the decisionmaking body to which it was addressed.”

United States v. Gaudin, 515 U.S. 506, 509 (1995) (alteration in original)



      22
        (...continued)
required to accept [alternative theories for the prices’ rise and fall], particularly
where the promotions hyped the stock based on the same external events that
Gordon claims caused the price movements.” Aplee. Br. at 25; cf. United States
v. Haymond, 672 F.3d 948, 956 (10th Cir. 2012) (noting that “[t]he jury was not
required to credit [the defendant’s] assertions” on his own view of the evidence
(emphasis added)).

                                         -39-
(quoting Kungys v. United States, 485 U.S. 759, 770 (1988)) (internal quotation

marks omitted). Here, a rational trier of fact could have concluded that Mr.

Gordon’s statement denying any knowledge of the Deep Rock fax promotions

satisfied this understanding of “materiality” because Deep Rock was one target in

the SEC’s investigation, and a false statement by Deep Rock’s attorney that he

had no knowledge of a promotional campaign—which, at that time, was

potentially illegal—could have influenced the agency’s decision on how to craft

its investigative focus. See id. at 522–23 (noting that “the jury [must be allowed]

to pass on the ‘materiality’ of [the defendant’s] false statements”).

      In other words, any rational trier of fact could have concluded that Mr.

Gordon’s denial was capable of influencing the SEC’s investigation of the

underlying scheme. See R., Vol. VIII, at 1777 (Investigator Draddy responding,

“Absolutely” to the question, “Was the information about fax promotions for

Deep Rock relevant [and important] to the SEC’s investigation?”); see also

United States v. Oldbear, 568 F.3d 814, 825 (10th Cir. 2009) (holding that a false

statement made to an FBI agent that the defendant had “no information” regarding

the matter under investigation was “material” under § 1001(a)(2) because the

statement related to one of the issues that was important to the underlying

investigation). For that reason, Mr. Gordon’s challenge to Count 22 also must




                                        -40-
fail. 23

           2.    Legality of the opinion letters

           Mr. Gordon also lodges a challenge to the sufficiency of the evidence with

respect to the allegations that he prepared or endorsed “false” opinion letters for

Deep Rock, National Storm, and IPG. 24 According to Mr. Gordon,

                 Robert Bertsch never appeared to testify that the two opinion
                 letters he wrote [for Ednet, the company IPG had merged with,
                 and National Storm] were forgeries or that the companies he
                 wrote about had not been formed at least two years earlier or that
                 he had not determined that the shareholders listed in the opinion

           23
              Embedded in Mr. Gordon’s brief is the additional contention that he
had an “ethical obligation” to protect the information about the Deep Rock
promotional campaign because, at the time he was asked about it, he was
representing Deep Rock. Aplt. Opening Br. at 38. However, Mr. Gordon points
us to no privilege permitting an attorney to lie to a government official
purportedly to protect his client’s interests, and we certainly are not aware of
anything of the sort. Aside from the fact that Mr. Gordon appears to have been
simultaneously or concurrently representing his clients in the face of seemingly
patent conflicts of interest, see Okla. Rules of Prof’l Conduct R. 1.7 (noting that
“a lawyer shall not represent a client if the representation involves a concurrent
conflict of interest,” which includes cases where “there is a significant risk that
the representation of one or more clients will be materially limited . . . by a
personal interest of the lawyer”); see also Okla. Rules of Prof’l Conduct R. 1.7
cmt. 10 (“[I]f the probity of a lawyer’s own conduct in a transaction is in serious
question, it may be difficult or impossible for the lawyer to give a client detached
advice.”), had he actually been concerned with his clients’ confidences, he could
have declined to answer at all, see Okla. Rules of Prof’l Conduct R. 1.6(a) (“A
lawyer shall not reveal information relating to the representation of a client unless
the client gives informed consent . . . .”). Deceit is not an accredited tool of
which a lawyer may avail himself in the representation of a client.
           24
             Mr. Gordon asserts these challenges at two points in his brief—in
“Proposition Two” and “Proposition Four.” However, we address his arguments
here under the same heading for clarity.

                                               -41-
             letters had not obtained their stock as Rule 144 required.
             Similarly, the opinion letter written by [Mr. Gordon] involved a
             company, Deep Rock, whose stock, the testimony established,
             had been distributed to numerous parties, many in the Clark
             family [and could thus be transferrable through “tacking”], more
             than a decade before. There was no evidence [Mr. Gordon] knew
             that any shares of stock ultimately traded as a result of his
             opinion letter should not have done so or that the opinion letter
             failed to qualify for the Rule 144 exemption.


Aplt. Opening Br. at 34. These assertions, however, are refuted by the record.

There was ample evidence for a rational jury to determine that the information in

the opinion letters was false, and that Mr. Gordon knew it. In fact, there was

evidence that he laid the groundwork for many of the false representations. See,

e.g., R., Vol. VIII, at 1493 (“[Mr. Gordon] told me that I should go talk to a

couple of my friends, offer them money, a thousand dollars a piece or something

in that range, and ask them to do me a favor to say they were shareholders of the

company.”); id. at 1303–07 (Trial Test. of Donald Clark, dated Apr. 13, 2010)

(referencing a transfer document issued by Mr. Gordon’s law office that purported

to establish that Mr. Clark (as a shareholder-seller) had acquired Deep Rock

shares “more than two years prior” despite the fact that Mr. Clark had never

advised Mr. Gordon or anyone in his law office to this effect (internal quotation

marks omitted)); id. at 1495 (stating that share transfer documents “were

backdated to show that the shareholders owned the stock longer than they actually

did, so upon becoming a public company those shares would be freely tradable to



                                        -42-
sell in the market”); id. at 1279 (Trial Test. of Tom Klenda, dated Apr. 13, 2010)

(noting that, despite the fact that he was listed as trustee for a trust that owned

2,000,000 shares of Deep Rock stock, which Mr. Gordon indicated that he wanted

to transfer in a Rule 144 opinion letter, he “was not involved in [the] transaction

[that referenced him and] had no knowledge [of it]”). 25 Consequently, Mr.

Gordon’s sufficiency-of-the-evidence argument with respect to the National

Storm and Deep Rock opinion letters is meritless.

      Mr. Gordon, under Proposition Four, also argues that the government’s



      25
               Mr. Gordon also claims that, under Rule 144, “tacking of stock
gifted to another extends the holding period to include the period held by the
donor,” and in light of this, many of the shareholders listed actually qualified
under the rule. Aplt. Reply Br. at 20. See generally M & A West, Inc., 538 F.3d
at 1051 (“Rule 144(k) further permits purchasers of restricted securities who
acquire from non-affiliates in private transactions to comply with the two-year
holding period by adding—‘tacking’—the holding period of the prior non-affiliate
holder to their own holding period. Tacking is not permitted, however, if the
purchaser acquires the securities directly from an affiliate in a private
transaction.”); Black’s Law Dictionary 1590 (defining “tacking” as “[t]he joining
of consecutive periods of possession by different persons to treat the periods as
one continuous period”). However, even if the true facts of the shareholder
ownership would have permitted the requirements of Rule 144 to be satisfied by
tacking—and it is not clear to us that this is true, based upon Mr. Gordon’s
cursory discussion of the factual underpinnings of the argument—the evidence
established that Mr. Gordon elected to use fraudulent means to make the stocks
freely tradeable. More specifically, the evidence demonstrated that Mr. Gordon
knew the representations in the documents underlying the opinion letters were
materially false, but nonetheless directed their creation. See R., Vol. VIII, at
1305–07; see also id. at 1495 (noting that documents, which purported to set forth
that paid “shareholders” owned 18th Letter stock, “were backdated to show that
the shareholders owned the stock longer than they actually did” and “Mr. Gordon
kn[e]w that [shareholders] would be signing backdated documents”).

                                          -43-
evidence regarding the IPG transaction was insufficient, and thus, “there is no

wire fraud [as to Count 23].” Aplt. Opening Br. at 40. Specifically, he claims

that the witness testimony established that the opinion letter prepared for

IPG—along with backdated corporate documents that Mark White signed—was

accurate, and that backdating corporate documents to bolster the letter was not

illegal in this context.

       “Conviction for wire fraud under 18 U.S.C. § 1343 requires (1) a scheme or

artifice to defraud or obtain property by means of false or fraudulent pretenses,

representations, or promises, (2) an intent to defraud, and (3) use of interstate

wire or radio communications to execute the scheme.” United States v. Ransom,

642 F.3d 1285, 1289 (10th Cir. 2011) (footnote omitted) (quoting United States v.

Gallant, 537 F.3d 1202, 1228 (10th Cir. 2008)) (internal quotation marks

omitted); accord United States v. Cooper, 654 F.3d 1104, 1116 (10th Cir. 2011).

Mr. Gordon does not suggest that a false opinion letter fabricated in order to

facilitate the free trading of IPG shares would not constitute a scheme or artifice

to defraud or obtain property by means of false or fraudulent pretenses,

representations, or promises; rather, his argument attacks the factual

predicate—viz., he contends that there was no evidence that the IPG opinion letter

actually was false or that it failed to meet the requirements of Rule 144.

       Even assuming, as a general proposition, that backdating corporate



                                         -44-
documents is not necessarily illegal, see generally United States v. Reyes, 577

F.3d 1069, 1073 (9th Cir. 2009) (“Backdating is not itself illegal . . . .”), the

opinion letter that served as the basis for Count 23 in this case relied on more

than mere backdated corporate records; it falsely represented that the shareholders

had advised Mr. Bertsch’s office that the relevant shares of Ednet—the company

with which IPG was merged—had been acquired in accordance with the

requirements of Rule 144. For instance, the letter at the outset notes that the

drafter “ha[d] been advised by [the shareholders] . . . that a sale will occur of

1,000,000 shares of Common Stock.” Aplt. Addendum, ex. 19, at 1 (Letter from

Robert Bertsch to Routh Stock Transfer, Inc., dated Sept. 17, 2004) (emphasis

added). Further, on the second page, it notes that “we are advised that the Shares

were deemed to be acquired by the Seller more than two years prior to the sale.”

Id. at 2 (emphasis added). Neither of these assertions was true.

      Given the reference to the shareholders actually providing the “advice”

regarding their holding status, it is not surprising that the transfer agent was

misled into issuing the non-restrictive legends for IPG. See R., Vol. VIII, at

1034–35 (Trial Test. of Jason Freeman, dated Apr. 12, 2010) (testifying that he

relied on the representations made in the IPG opinion letter in order to “issue

free-trading shares”). We are obliged when reviewing the sufficiency of the

evidence to give the government the “reasonable inferences to be drawn from it.”

Mendez, 514 F.3d at 1041. And here, the government offered evidence that Mr.

                                          -45-
Gordon intended to mislead by creating this letter and directing Mr. Bertsch to

sign it. See R., Vol. VIII, at 1604 (answering, “Yes. It came from his office,”

when asked, “Did Mr. Gordon have an understanding this was a false document

when he sent it to you?”); id. (noting that Mr. Bertsch “sign[ed] a false opinion

letter” in order to “complete the transaction”). Any rational trier of fact could

have found the misrepresentations to be false and fraudulent. Cf. Cooper, 654

F.3d at 1118–19 (concluding that the evidence was sufficient to sustain a wire

fraud conviction where the government presented evidence at trial that the

defendant transmitted false information by wire to induce individuals to continue

to participate in a pyramid scheme). 26 In sum, Mr. Gordon’s challenge to his

conviction of Count 23 is without merit.


      26
              Moreover, any rational trier of fact could have found the
representations to be material. See Ransom, 642 F.3d at 1289–90 (noting that
“the materiality of a falsehood is a required element of wire fraud”). “In general,
a false statement is material if it has a natural tendency to influence, or is capable
of influencing, the decision of the decisionmaking body to which it was
addressed.” Irvin, 682 F.3d at 1267 (quoting Neder v. United States, 527 U.S. 1,
16 (1999)) (internal quotation marks omitted); see United States v. Lawrence, 405
F.3d 888, 901 (10th Cir. 2005) (“To determine whether a statement is material the
appropriate test is to examine whether it has a natural tendency to influence, or is
capable of influencing a decision or action by another.”). Here, the false
statements concerned whether the shareholders had advised Mr. Bertsch of the
factual predicate for Rule 144 certification; it is beyond peradventure that these
statements had a natural tendency to influence a transfer agent’s issuance of non-
restricted certificates. Cf. Lawrence, 405 F.3d at 901 (holding that the evidence
was sufficient to sustain convictions of, inter alia, wire fraud, where the
government showed the defendant’s fraudulent use of a seemingly valid physician
provider number and Medicare codes, which had a “natural tendency to influence”
and “induce payment” of false claims).

                                        -46-
      3.    Attempted Obstruction of an Official Proceeding

      Mr. Gordon also challenges Count 24, which charged him with a violation

of 18 U.S.C. § 1512(c)(2)—that is, with corruptly obstructing, impeding, or

influencing, or attempting to do so, an official proceeding. This charge was based

upon the government’s contention that Mr. Gordon directed Mr. Singer to “sign a

backdated agreement purporting to memorialize a sale of [IPG] stock that never

took place,” Aplee. Br. at 27, and that Mr. Gordon actually created such a false

document, with Mr. Singer’s help. The government argued that Mr. Gordon

intended to present the document in the government-initiated civil forfeiture

proceeding, in order to prevent forfeiture of his home.

      As we noted in Part I, supra, Mr. Singer gradually sold IPG shares on Mr.

Gordon’s behalf, and at one point in November 2005, wire-transferred roughly

$1.7 million of the proceeds to “pay off the mortgage on [Mr. Gordon’s] house.”

R., Vol. VIII, at 1610. This allegedly fraudulent IPG-related conduct was the

predicate for the government’s forfeiture action regarding Mr. Gordon’s house.

According to Mr. Singer, around December 2007, Mr. Gordon directed him to

endorse a false, backdated document that purported to memorialize a sale of IPG

stock between Mr. Gordon and Mr. Singer. This sale supposedly took place in

October 2005—prior to the November 2005 wire transfer—and the documents

evinced a purchase price of approximately $1.9 million, an amount that somewhat



                                       -47-
exceeded, but was similar to, the wire-transfer amount of $1.7 million. Mr.

Singer testified that, at Mr. Gordon’s request, he returned to Mr. Gordon a signed

copy of the purported agreement and a blank copy. Mr. Singer identified for the

jury a record of a contemporaneous electronic communication from Mr. Gordon in

which he informed Mr. Singer that he was “going to go w/unsigned version and

let them no [sic] that the original [was] lost but this was the agreement.” R., Vol.

VIII, at 1665 (internal quotation marks omitted). It is undisputed that the jury

never heard evidence relative to whether Mr. Gordon ever presented either the

signed or blank version of the purported purchase agreement to the government or

in an official proceeding. 27 Mr. Singer confirmed, however, that “there was no


      27
             Apparently, as a matter of litigation strategy, the government elected
not to present evidence to the jury regarding Mr. Gordon’s use of the purported
agreement because (a) the government steadfastly maintained that it was
sufficient proof of the offense that, with the aim of defeating the forfeiture of his
home, Mr. Gordon corruptly directed Mr. Singer to sign a backdated, fabricated
document and that, with Mr. Singer’s help, Mr. Gordon actually created such a
false document, and (b) omitting such evidence of Mr. Gordon’s use of the
document would permit the government to avoid conceivably turning Mr.
Gordon’s counsel into witnesses. As to the latter point, outside of the jury’s
hearing, Mr. Gordon’s counsel raised an objection with the district court
regarding Mr. Singer’s testimony. They informed the court that Mr. Gordon had
informed them that he had gone to Mr. Singer to obtain a copy of the purported
purchase agreement; and when Mr. Singer could not unearth it, Mr. Gordon wrote
down on a piece of paper the basic terms of the agreement; and, carrying this
paper with them, counsel met with the government’s lawyers in January
(apparently) 2008 to discuss the piece of paper and the purported purchase
agreement, with the objective of convincing the government that there was
nothing wrong with Mr. Singer’s 2005 transfer of funds to Mr. Gordon.

                                                                        (continued...)

                                        -48-
original” agreement and that “[t]he only thing that happened prior [i.e., in 2005]

was [his] selling [IPG] stock” and transferring sales proceeds to Mr. Gordon. Id.

at 1666; see id. at 1610 (answering, with respect to the $1.7 million dollar wire

transfer to Mr. Gordon, in response to the government’s question, “Were those

also the proceeds of the sale from the [IPG] stock?,” “That’s correct”).

      “Under § 1512(c)(2), any person who ‘corruptly . . . obstructs, influences,

or impedes any official proceeding or attempts to do so, shall be fined under this

title or imprisoned not more than 20 years or both.’” United States v. Phillips,

583 F.3d 1261, 1263 (10th Cir. 2009) (quoting 18 U.S.C. § 1512(c)(2)); accord

United States v. Ahrensfield, 698 F.3d 1310, 1324 (10th Cir. 2012). Under this

provision, “a defendant must act with the intent that his actions will influence a[n



      27
        (...continued)
       Mr. Gordon’s counsel argued to the court that Mr. Singer’s testimony
would implicate their efforts (on Mr. Gordon’s behalf) to use the purported
purchase agreement to sway the government’s forfeiture decision and they were
“going to wind up in the middle of this and this is going to conflict us both out of
the case” and cause a mistrial. R., Vol. VIII, at 1651; see id. at 1649 (“[W]e’re
going to wind up conflicted out of this case and cause a mistrial and that’s not
what we’re trying to do here.”). The government contended that the argument of
Mr. Gordon’s counsel was “a red herring” because Mr. Singer “is here to testify
about what happened between him and Mr. Gordon,” id. at 1654, and “the fact
that they [i.e., Mr. Gordon’s counsel] were the vehicle for Mr. Gordon’s attempt
to obstruct an investigation is immaterial,” id. at 1652. According to the
government, “[t]he critical fact here is . . . that the document [i.e., the purchase
agreement] didn’t exist, it never existed, and that’s what this witness [that is, Mr.
Singer] is going to testify about.” Id. at 1652. With the government’s
representations regarding the scope of Mr. Singer’s expected testimony in mind,
the court overruled the objection of Mr. Gordon’s counsel.

                                        -49-
applicable] proceeding.” Phillips, 583 F.3d at 1263.

      Mr. Gordon essentially makes two arguments. First, he argues that “[t]he

testimony never established that any ‘official proceeding’ was set or even

contemplated during this time . . . [because the] in rem action against [the]

residence . . . [was] stayed” in November 2007 and remained so at the time the

alleged “obstruction” occurred, and the product of the alleged acts was intended

to be presented to government lawyers, not the court. Aplt. Reply Br. at 23.

Second, he suggests that the evidence simply did not show that he is guilty under

§ 1512(c)(2).

      “[O]fficial proceeding” in this context is defined as, inter alia, “a

proceeding before a judge or court of the United States.” 18 U.S.C.

§ 1515(a)(1)(A). Mr. Gordon claims that the government’s evidence only showed

that he wanted the fabricated share-purchase agreement for his records when he

was meeting with the government regarding the forfeiture of his house and that,

during the period in which he allegedly sought fabrication of the purchase

agreement, the government-initiated civil forfeiture proceedings were technically

stayed. These facts, he suggests, caused any proceeding to lose its character as

“official.” These argument do not move beyond the threshold, however. In

particular, we conclude that they are waived—specifically, his arguments aimed

at showing that a stayed proceeding cannot constitute an “official proceeding” for



                                         -50-
purposes of § 1512(c)(2), and that “[a]n ad hoc meeting between lawyers,” Aplt.

Reply Br. at 23, similarly cannot constitute an official proceeding, such that the

presentation of fraudulent documents in such a meeting could be deemed

criminally actionable conduct.

      Mr. Gordon did not specifically present these arguments in his opening

brief; rather, he attempts to formulate them for the first time in his reply brief. It

is well settled that “[t]his court does not ordinarily review issues raised for the

first time in a reply brief.” Stump v. Gates, 211 F.3d 527, 533 (10th Cir. 2000).

Even then, the arguments are presented in a perfunctory and conclusory fashion,

and we are rightly hesitant to definitively opine on such legally significant issues

when they have received such cursory treatment. See, e.g., Cooper, 654 F.3d at

1128 (“It is well-settled that ‘[a]rguments inadequately briefed in the opening

brief are waived.’” (alteration in original) (quoting Adler v. Wal-Mart Stores,

Inc., 144 F.3d 664, 679 (10th Cir. 1998))). Consequently, to the extent that Mr.

Gordon purports to raise these arguments as a separate basis for error, we

conclude that they are waived.

      Second, Mr. Gordon appears to contest whether the evidence actually

showed that the creation of the false purchase agreement constituted an

“obstruction,” where there was no evidence before the jury that the document was

actually given to a government official or to the court. However, in addition to



                                          -51-
its substantive provisions, § 1512(c)(2) also includes an attempt

provision—authorizing conviction of an individual who “corruptly . . . attempts

[to obstruct or impede]” an official proceeding, 18 U.S.C. § 1512(c)(2) (emphasis

added)—and Mr. Gordon was charged in Count 24 both with the substantive

offense and with the inchoate crime of attempt. Therefore, in assessing the

sufficiency of the evidence regarding Count 24, we are free to focus on whether

any rational finder of fact could have found Mr. Gordon guilty of the attempt

offense (as opposed to the substantive offense), and we elect to do so.

      “An attempt [generally] requires both (1) an ‘intent to commit the

substantive offense,’ and (2) the ‘commission of an act which constitutes a

substantial step towards commission of the substantive offense.’” United States

v. Washington (Deandre Washington), 653 F.3d 1251, 1264 (10th Cir. 2011)

(quoting United States v. Vigil, 523 F.3d 1258, 1267 (10th Cir. 2008)); accord

United States v. Irving, 665 F.3d 1184, 1195 (10th Cir. 2011).

      “A substantial step must be something more than mere preparation, yet may

be less than the last act necessary before the actual commission of the substantive

crime.” United States v. Fleming, 667 F.3d 1098, 1107 (10th Cir. 2011) (quoting

Deandre Washington, 653 F.3d at 1264) (internal quotation marks omitted). “The

fact that further, major steps remain ‘before the crime can be completed does not

preclude a finding that the steps already undertaken are substantial.’” Irving, 665



                                        -52-
F.3d at 1196 (quoting United States v. Savaiano, 843 F.2d 1280, 1297 (10th Cir.

1988)). “[A] substantial step is appropriately found where the defendant

undertook ‘an act adapted to, approximating, and which in the ordinary and likely

course of things will result in, the commission of [a] particular crime.’” Fleming,

667 F.3d at 1107 (second alteration in original) (quoting Deandre Washington,

653 F.3d at 1264). “Importantly, the act or acts ‘must be strongly corroborative

of the firmness of the defendant’s criminal intent.’” Irving, 665 F.3d at 1196

(quoting United States v. Bunney, 705 F.2d 378, 381 (10th Cir. 1983)); see also

United States v. Lucas, 499 F.3d 769, 781 (8th Cir. 2007) (en banc) (concluding

that the defendant’s “earnest” request that two other individuals “claim ownership

of [a] firearm . . . was enough to prove that [he] took a ‘substantial step’ toward

obstruction of justice [under § 1512(c)(2)]”).

      Thus, the government was required to prove beyond a reasonable doubt (1)

that Mr. Gordon intended to “corruptly” obstruct an official proceeding (here, the

civil forfeiture proceeding), and (2) that he committed a substantial step toward

the commission of the intended “obstruction.” Acting “corruptly” within the

meaning of § 1512(c)(2) means acting “with an improper purpose and to engage

in conduct knowingly and dishonestly with the specific intent to subvert, impede

or obstruct the [forfeiture proceeding].” United States v. Friske, 640 F.3d 1288,

1291 (11th Cir. 2011) (alteration in original) (quoting United States v. Mintmire,

507 F.3d 1273, 1289 (11th Cir. 2007)) (internal quotation marks omitted); cf.

                                         -53-
United States v. Ogle, 613 F.2d 233, 238 (10th Cir. 1979) (in defining “corruptly”

under 18 U.S.C. § 1503, noting that “corruption” means “[a]n act done with an

intent to give some advantage inconsistent with official duty and the rights of

others” (quoting Bouvier’s Law Dictionary, Vol. I) (internal quotation marks

omitted)).

      Any rational trier of fact could have concluded that Mr. Gordon was guilty

of attempting to violate § 1512(c)(2). First, as for his corrupt intent, the

government’s evidence showed that Mr. Gordon directed Mr. Singer to sign a

backdated agreement that memorialized a sale of IPG stock between the two. As

the jury heard, “he wanted . . . to have it for his records when he was . . . meeting

with the government regarding the forfeiture or seizure of his house.” R., Vol.

VIII, at 1663. The evidence further showed that the share-purchase agreement

specified that it was executed in October 2005—prior to Mr. Singer’s November

2005 wire transfer of funds to Mr. Gordon—but Mr. Singer “never had an

agreement regarding the shares of [IPG]” with Mr. Gordon. Id. at 1656. When

Mr. Gordon asked for his endorsement on a backdated share-purchase agreement,

Mr. Singer understood him “to be asking . . . to create false documents,” and Mr.

Singer did so because “[Mr. Gordon] was a friend, [and Mr. Singer] was trying to

help him out.” Id. at 1663.

      Any rational jury could have determined that the creation of these false



                                         -54-
documents was for the corrupt purpose of redirecting the government, based upon

false pretenses, away from property that it was trying to seize (i.e., Mr. Gordon’s

home) in an official proceeding and that Mr. Gordon could foresee that the

document would have this effect. See Friske, 640 F.3d at 1293 (noting that, in

making this showing, the government must establish that the “[defendant] knew

that his actions were likely to affect a forfeiture proceeding”); United States v.

Reich, 479 F.3d 179, 186 (2d Cir. 2007) (concluding that the defendant had

“failed to show that the evidence was insufficient to establish a nexus between his

actions and obstruction of [a] proceeding” where he completed “[a] forged Order

[that] appeared to render moot [a litigation opponent’s] application to the Second

Circuit for a writ of mandamus, [because] it was foreseeable that upon receiving

the forged Order, [the opponent] would withdraw the application”).

      Furthermore, any rational jury could conclude that the evidence sufficiently

established that Mr. Gordon took a “substantial step” toward the obstruction. Mr.

Singer’s testimony suggested that Mr. Gordon intended to imminently use the

false documents. See R., Vol. VIII, at 1665–66, 1668 (discussing text messages

where Mr. Gordon implies that he was going to soon present a version of the

unsigned (and false) document to the government after its receipt). As noted,

even if “major steps remain,” a rational finder of fact may determine that the

steps already completed are substantial. Irving, 665 F.3d at 1196; see Deandre

Washington, 653 F.3d at 1266 (noting that a “substantial step” may be established

                                         -55-
even though “several steps . . . remain before the planned [crime] . . . [actually]

take[s] place”).

      More specifically, “[i]f the activity ha[s] proceeded to a further length, that

is, if a tangible act which constituted proximate and tangible evidence of a real

effort had emerged, the government’s [charge] [is] more tenable.” Deandre

Washington, 653 F.3d at 1265 (first and third alterations in original) (quoting

United States v. Monholland, 607 F.2d 1311, 1317 (10th Cir. 1979)) (internal

quotation marks omitted). And we look to see whether the act or acts strongly

corroborate the firmness of the defendant’s intent to carry out the substantive

offense. See Irving, 665 F.3d at 1198. Here, any rational finder of fact could

have found that Mr. Gordon’s direction to Mr. Singer to endorse a backdated

share-purchase agreement and Mr. Gordon’s actual creation of such an agreement

(with Mr. Singer’s help) amounted to a tangible act. And that this act strongly

corroborated the firmness of Mr. Gordon’s corrupt intent to obstruct an official

proceeding. In particular, there was no evidence before the jury that Mr. Gordon

expressed second thoughts about his corrupt plan, or in any other respect changed

his mind about the criminal endeavor.

      Unlike in Monholland, this is not a situation where a defendant just

engaged in “mere abstract talk.” 607 F.2d at 1318; cf. Irving, 665 F.3d at

1200–01 (concluding, that defendant’s conduct, “viewed in the aggregate”



                                         -56-
amounted to more than abstract talk, where he “active[ly] solicit[ed]” an

undercover agent to secure a killer for a murder-for-hire contract, achieved the

“actual consummation of a murder-for-hire contract,” and took “concrete actions

to facilitate the completion of the contract”). In responding to Mr. Gordon’s

motion for judgment of acquittal, the government forcefully hammered this point

home:

             [T]he fact that Mr. Gordon never lied to [the] court[] doesn’t
             matter. The count alleges that he endeavored to obstruct justice.
             He endeavored, not by thinking about it, not by walking around
             and talking to himself about it . . . but by doing something, by
             talking to Rick Singer about it, by sending him documents, and
             by instructing . . . Rick Singer to backdate the document and
             create a false document [and that] is sufficient.


R., Vol. VIII, at 2378–79. Thus, taking account of all of the circumstances, we

conclude that the government presented sufficient evidence for a rational

factfinder to conclude that Mr. Gordon possessed the requisite corrupt intent to

obstruct or impede an official proceeding and took a substantial step to

accomplish that end. Accordingly, we reject Mr. Gordon’s sufficiency-of-the-

evidence challenge to his conviction of Count 24. 28


        28
             Mr. Gordon also argues that there is no indication that he
“intentionally harassed” Mr. Singer. See Aplt. Reply Br. at 24 (discussing
§ 1512). But he points to no portion of § 1512(c)(2) that contains an intentional
harassment component, nor any case that recognizes such a patina on the
provision. Furthermore, like his argument on the scope of § 1512(c)(2), Mr.
Gordon’s argument on this issue is fragmentary and cursory. Thus, we decline to
                                                                      (continued...)

                                        -57-
C.    Fifth Amendment

      Mr. Gordon complains that the district court erred in permitting the

government to insinuate guilt by introducing evidence that infringed upon his

Fifth Amendment right to remain silent. At trial, the government offered the

testimony of Mr. Lindberg (over objection), which established that he and Mr.

Gordon had discussed who should be permitted to testify in the proceedings

before the SEC. Moreover, two witnesses—who were incidentally involved in the

scheme—testified that Mr. Gordon advised them to take the Fifth Amendment.

The testimony was offered to corroborate Mr. Lindberg’s testimony that he and

Mr. Gordon had essentially calculated a cover-up strategy. Mr. Gordon claims

that this tactic tainted the invocation of his own Fifth Amendment right not to

testify at trial, which he in fact exercised.

       “We review a district court’s evidentiary rulings for an abuse of discretion,

considering the record as a whole.” United States v. Ledford, 443 F.3d 702, 707

(10th Cir. 2005). However, “[w]e review de novo the extent of constitutional

rights.” Jones, 160 F.3d at 645; see United States v. Rivas-Macias, 537 F.3d

1271, 1278 (10th Cir. 2008) (“Whether an individual may properly invoke the

privilege against self-incrimination is a question of law, which we review de

novo.”); see also United States v. Bright, 596 F.3d 683, 690 (9th Cir. 2010)

      28
        (...continued)
pursue the matter further. See Cooper, 654 F.3d at 1128.

                                          -58-
(collecting cases and noting that it “review[s] de novo a district court’s

application of the Fifth Amendment privilege against self-incrimination”).

      “The Fifth Amendment provides, in relevant part, that no person ‘shall be

compelled in any criminal case to be a witness against himself.’” United States v.

Mike, 632 F.3d 686, 697 (10th Cir. 2011) (quoting U.S. Const. amend. V)). It

“protects an accused . . . from being compelled to testify against himself, or

otherwise provide the State with evidence of a testimonial or communicative

nature.” Schmerber v. California, 384 U.S. 757, 761 (1966). It further prevents

“adverse comment[s] . . . on a defendant’s failure to take the stand in a criminal

trial.” Griffin v. California, 380 U.S. 609, 615 (1965) (Harlan, J., concurring);

see United States v. Templeman, 481 F.3d 1263, 1265 (10th Cir. 2007) (“[A]

defendant’s Fifth Amendment privilege against self-incrimination prohibits a

prosecutor from commenting on a defendant’s exercise of his right not to

testify.”); United States v. Nelson, 450 F.3d 1201, 1212 (10th Cir. 2006).

      Mr. Gordon contends that the government’s evidence tainted his own

invocation of the Fifth Amendment privilege during trial. 29 He reasons that the

      29
             Mr. Gordon appears to make a related argument that “[a] lawyer’s
effort to advise his client of the full range of legal options available, including
taking the Fifth Amendment, . . . cannot be portrayed as . . . wrongdoing” as a
general matter. Aplt. Opening Br. at 44. In support he cites United States v.
Farrell, 126 F.3d 484 (3d Cir. 1997), a Third Circuit case that dealt primarily
with the meaning of “corrupt persuasion” under the witness-tampering statute, see
18 U.S.C. § 1512(b)(3). Mr. Gordon’s related argument lacks merit. In
                                                                          (continued...)

                                         -59-
evidence introduced by the government (noted above) insinuated that “taking the

Fifth” is what guilty people do. But the evidence here did no such thing. As

discussed, it is absolutely true that “a defendant’s Fifth Amendment privilege

against self-incrimination prohibits a prosecutor from commenting on a

defendant’s exercise of his right not to testify.” Templeman, 481 F.3d at 1265.

However, “[w]hen evaluating comments [or evidence] bearing upon a defendant’s

failure to testify, we look to see if the language used was ‘manifestly intended to

be a comment on the defendant’s failure to testify’ or was of ‘such character that

the jury would naturally and necessarily take it to be such a comment.’” Id.

(emphasis added) (quoting United States v. Rahseparian, 231 F.3d 1267, 1273

(10th Cir. 2000)); see United States v. Ivory, 532 F.3d 1095, 1100 (10th Cir.

2008) (“[T]o determine whether . . . [a] remark will be considered a comment on

the defendant’s failure to testify[,] . . . [we must assess] whether the language



      29
         (...continued)
particular, his reliance on Farrell is misguided. At issue there was whether the
defendant’s conduct itself was sufficient to support a criminal charge under the
witness-tampering statute. See Farrell, 126 F.3d at 485–86. Specifically, Farrell
dealt with whether evidence of a defendant persuading his alleged co-conspirator
to not reveal information to authorities could constitute “corrupt persuasion”
under 18 U.S.C. § 1512(b). Id. at 488–89. The court found that “more culpability
is required for a statutory violation [of § 1512(b)] than that involved in the act of
attempting to discourage disclosure in order to hinder an investigation.” Id. at
489. However, Farrell tells us nothing about whether evidence relating to third
parties’ invocation of the Fifth Amendment privilege may detrimentally taint a
defendant’s invocation of the privilege; in other words, Farrell says nothing
about the issue before us.

                                         -60-
used was manifestly intended or was of such character that the jury would

naturally and necessarily take it to be a comment on the failure of the accused to

testify.” (quoting United States v. Barton, 731 F.2d 669, 674 (10th Cir. 1984))

(internal quotation marks omitted)).

      Mr. Gordon has pointed to no statement in the record that comes close to

meeting this standard. Instead, he simply asserts conclusorily that the

government’s conduct indirectly satisfies it. See Aplt. Opening Br. at 44 (“By its

action, [the government] indirectly accomplished what has routinely been held

justification for a mistrial—commenting on a defendant’s right to remain silent.”).

That is not enough. Cf. In re Martinez, 126 F. App’x 890, 899 (10th Cir. 2005)

(“[Appellants] simply continue to assert a general Fifth Amendment claim that

answering the certified questions would impinge on their rights against self-

incrimination. This is insufficient to invoke the Fifth Amendment.”).

      To the contrary, the evidence related to Mr. Gordon’s discussions with

others about their testimony in an SEC proceeding; it did not pertain to Mr.

Gordon’s invocation of his own Fifth Amendment right in his criminal trial. The

Fifth Amendment prevents a prosecutor from “comment[ing] on the failure of the

defendant to provide . . . evidence,” or to speak. Rahseparian, 231 F.3d at 1274

(emphasis added); see United States v. Hamilton, 587 F.3d 1199, 1217 (10th Cir.

2009). It does not prevent the evidence elicited in this case because that evidence



                                        -61-
did not reasonably (or necessarily) refer to Mr. Gordon’s invocation of his own

Fifth Amendment right not to testify. See Nelson, 450 F.3d at 1212 (“The general

rule of law is that once a defendant invokes his right to remain silent, it is

impermissible for the prosecution to refer to any Fifth Amendment rights which

defendant exercised.” (quoting United States v. Burson, 952 F.2d 1196, 1201

(10th Cir. 1991)) (internal quotation marks omitted)); see also United States v.

Hanrahan, 508 F.3d 962, 968 (10th Cir. 2007) (rejecting an argument that the

prosecution’s use of the defendant’s prior testimony was in some way an effort to

comment on his decision not to testify at the trial at which it was introduced,

because the “prosecutor revealed nothing that . . . would cause the jury to

consider it a comment on [the defendant’s] choice not to testify”). It is for this

reason that we reject Mr. Gordon’s Fifth Amendment challenge. As the district

court aptly noted, Mr. Gordon “should not be permitted to perpetuate . . . a

stock-manipulation scheme and claim that evidence of the cover-up is somehow

protected simply because he is an attorney.” R., Vol. VIII, at 371 (Trial Tr.,

dated Apr. 8, 2010).

D.    Juror Dismissal

      Mr. Gordon argues that the district court erred in excusing a petit juror

without adequate cause. At trial, after the government rested its case, a member

of the court’s staff was informed by a juror that she wanted to serve as an



                                          -62-
alternate because her continued presence on the jury “could affect the outcome of

the case.” R., Vol. VIII, at 2468. The juror further commented that, “perhaps” in

light of her “take on personalities . . . and [her] take on some of the bits of th[e]

case . . . [she] may be a roadblock.” Id. at 2478. After carefully conducting a

one-on-one inquiry with each member of the panel—during which time the court

asked whether this particular juror had made comments that could have

contaminated the jury 30—it decided, over Mr. Gordon’s objection, that it would

excuse her “out of an abundance of caution.” Id. at 2505.

      “We have stated that the determination of ‘whether to excuse a juror rests

on whether the juror can remain impartial.’” United States v. Brothers, 438 F.3d

1068, 1071 (10th Cir. 2006) (quoting United States v. Black, 369 F.3d 1171, 1176

(10th Cir. 2004)), abrogated in part on other grounds as recognized in United

States v. Soza, 643 F.3d 1289, 1291 (10th Cir. 2011); see also United States v.

Wood, 299 U.S. 123, 145–46 (1936) (“Impartiality is not a technical conception.

It is a state of mind. For the ascertainment of this mental attitude of appropriate

indifference, the Constitution lays down no particular tests and procedure is not

chained to any ancient and artificial formula.”). “This rule is based on a

defendant’s Sixth Amendment right to a fair trial ‘by an impartial jury.’”

Brothers, 438 F.3d at 1071 (quoting U.S. Const. amend. VI).


      30
            It was determined, ultimately, that “she didn’t contaminate the rest of
the pool.” R., Vol. VIII, at 2504.

                                         -63-
       The district court has broad discretion in determining whether to excuse a

juror for potential bias. See Bornfield, 145 F.3d at 1132 (“It is well settled that

the district court has broad discretion in determining how to handle allegations of

juror bias.”); United States v. McIntyre, 997 F.2d 687, 697 (10th Cir. 1993)

(“Whether an individual is qualified to serve as a fair and impartial juror is a

decision that is firmly within the discretion of the district court.”); see also Black,

369 F.3d at 1176. And the decision to dismiss—or not to dismiss—a juror is

reviewed only for an abuse of discretion. See Black, 369 F.3d at 1176–77; see

also Skilling v. United States, 130 S. Ct. 2896, 2918 (2010) (“Reviewing courts

are properly resistant to second-guessing the trial judge’s estimation of a juror’s

impartiality, for that judge’s appraisal is ordinarily influenced by a host of factors

impossible to capture fully in the record—among them, the prospective juror’s

inflection, sincerity, demeanor, candor, body language, and apprehension of

duty.”); United States v. Bolden, 596 F.3d 976, 980–81 (8th Cir. 2010) (affirming

the district court’s dismissal of a juror that was made largely out of an abundance

of caution in light of the juror’s brief conversation with the defendant’s

girlfriend); Bornfield, 145 F.3d at 1132–33 (affirming the district court’s

dismissal of a juror as an alternate where the juror expressed displeasure with the

pace of the trial).

       “Under the abuse of discretion standard, a trial court’s decision will not be

disturbed unless the appellate court has a definite and firm conviction that the

                                          -64-
lower court has made a clear error of judgment or exceeded the bounds of

permissible choice in the circumstances.” United States v. Chanthadara, 230

F.3d 1237, 1248 (10th Cir. 2000) (quoting United States v. Thompson, 908 F.2d

648, 650 (10th Cir. 1990)) (internal quotation marks omitted); cf. United States v.

Warner, 498 F.3d 666, 689 (7th Cir. 2007) (“[A] district court abuses its

discretion in the context of juror removal only ‘if the juror was discharged

without factual support or for a legally irrelevant reason.’” (quoting United States

v. Edwards, 303 F.3d 606, 631 (5th Cir. 2002))). Compare Brothers, 438 F.3d at

1071–72 (applying an abuse-of-discretion standard to the district court’s decision

to remove a juror for cause), with Black, 369 F.3d at 1176–77 (applying an abuse-

of-discretion standard to the district court’s decision not to remove a juror for

medical reasons).

      Mr. Gordon contends that the district court essentially lacked good cause

for excusing the juror. However, we need not address whether the district court

erred in discharging the juror. Even if it did so, we will not reverse “unless it

resulted in prejudice to the defendant.” Brothers, 438 F.3d at 1072; see 2 Charles

Alan Wright & Peter J. Henning, Federal Practice and Procedure § 388, at 659

(4th ed. 2009) (“Defendant is entitled to a new trial because of the substitution of

an alternate juror prior to the start of deliberations only if he can demonstrate that

he was prejudiced by the substitution.” (emphasis added)); id. at 659 n.22

(collecting cases); see also id. at 659–60 (noting that, in showing prejudice, “it is

                                         -65-
not enough that the juror who was excused was thought by the defendant to be

biased in his favor”). And we conclude that there was no such prejudice to Mr.

Gordon.

      Here, the juror in question “gave no indication [as to] which side she

favored,” Aplee. Br. at 59, and Mr. Gordon “fails to point to any concrete factor

that moves [his] assertion [of prejudice] beyond the realm of mere speculation,”

Brothers, 438 F.3d at 1073. More specifically, although Mr. Gordon suggests that

he was denied the participation of a “highly conscientious juror,” he fails to

demonstrate that the remaining jurors were not just as conscientious or fair. See

Brothers, 438 F.3d at 1072 (“[T]here is no indication that the court’s replacement

of the juror in question with an alternate juror resulted in a biased jury or an

otherwise unfair trial.”); see also United States v. Thompson, 528 F.3d 110, 121

(2d Cir. 2008) (“[The defendant] points to no evidence that the substitution [of a

juror] created bias or prejudiced his defense.”); United States v. Vega, 72 F.3d

507, 512 (7th Cir. 1995) (“[W]e will not overturn a conviction for a Rule 24(c)

violation unless appellant can show prejudice.”). And Mr. Gordon offers no

allegation, much less any evidence, that the resulting juror pool was tainted or

otherwise adversely affected. See United States v. Bradley, 644 F.3d 1213, 1282

(11th Cir. 2011) (“Conjecture about the impact the replacement of a juror had on

the jury’s verdicts is . . . insufficient evidence of prejudice.”). For these reasons,

we reject his claim related to the district court’s dismissal of the juror.

                                          -66-
E.    Speedy Trial Act

      Mr. Gordon contends that certain provisions of the Speedy Trial Act, 18

U.S.C. §§ 3161–3174, were violated when the district court continued the date for

commencement of the trial—after the unsealing of the indictment on February 10,

2009—to January 19, 2010, and then subsequently to April 5, 2010. He claims

that the district court “failed to articulate the information necessary to justify . . .

[the] continuances.” Aplt. Opening Br. at 49.

      As alluded to in Part I, supra, on February 26, 2009, the government filed

an unopposed motion to declare the case complex pursuant to the provisions of 18

U.S.C. § 3161(h), in light of the massive pending discovery and complex legal

issues presented. The district court granted the motion, declared the case

“complex,” and concluded that the “ends of justice” outweighed the public’s

interest in a speedy trial. A few days later, the district court set the trial date for

January 19, 2010, and reiterated that, under 18 U.S.C. § 3161(h)(8)(A), the “ends

of justice would be served by granting [the] continuance.” 31 R., Vol. I, at 141

      31
             The district court referred to provisions concerning ends-of-justice
continuances that were applicable before 2008. See R., Vol. I, at 118 (Order
Granting Unopposed Mot. of United States to Declare This Case a Complex
Matter, filed Mar. 10, 2009) (citing 18 U.S.C. §§ 3161(h)(8)(A) and
3161(h)(8)(B)(ii) (2006)). However, in 2008, “Congress redesignated 18 U.S.C.
§ 3161(h)(8) as 18 U.S.C. § 3161(h)(7).” United States v. Hernandez-Mejia, 406
F. App’x 330, 331 n.2 (10th Cir. 2011); see Judicial Administration and Technical
Amendments Act of 2008, Pub. L. No. 110-406, § 13, 122 Stat. 4291, 4294
(2008). We refer to the current numbering of the applicable provisions of
                                                                      (continued...)

                                          -67-
(Notice of Electronic Filing, dated Mar. 17, 2009).

      After the case was reassigned to another district court judge (i.e., Judge

Payne), he struck the pretrial conference and January 19th trial date. On March

17, 2010, Mr. Gordon filed a motion to dismiss under the Speedy Trial Act,

arguing that the continuances in the case were inadequately explained and were

not supported by a basis for exclusion under the Act. The court denied this

motion, and the trial began on April 5, 2010.

      “The Speedy Trial Act . . . requires that a criminal defendant’s trial

commence within 70 days after he is charged or makes an initial appearance,

whichever is later . . . .” 32 Bloate v. United States, 130 S. Ct. 1345, 1349 (2010);

accord United States v. Larson, 627 F.3d 1198, 1203 (10th Cir. 2010). The Act

excludes “certain enumerated events” from this time period. See Bloate, 130 S.

Ct. at 1349 (discussing 18 U.S.C. § 3161(h)(1)). Among those events are

“proceedings concerning the defendant,” 18 U.S.C. § 3161(h)(1), and time which



      31
       (...continued)
§ 3161(h), in addressing Mr. Gordon’s arguments.
      32
             The parties agree that the seventy-day clock under the Act
commenced on the day the indictment was unsealed. See 18 U.S.C. § 3161(c)(1)
(noting “the trial of a defendant charged in an information or indictment . . . shall
commence within seventy days from the filing date (and making public) of the
information or indictment”). That is, there is no argument that Mr. Gordon’s
charges were made “public” before February 10, 2009, or that the speedy-trial
clock should have begun at an earlier date for any other reason. We are content
to proceed based upon the parties’ agreement on this matter.

                                         -68-
the court determines—“either orally or in writing”—should be excluded because

“the ends of justice served by the granting of such continuance outweigh the best

interests of the public and the defendant in a speedy trial,” id. § 3161(h)(7)(A).

As relevant here, the factors to be considered in granting a continuance under

§ 3161(h)(7)(A) include “[w]hether the case is so unusual or so complex . . . that

it is unreasonable to expect adequate preparation for pretrial proceedings or for

the trial itself within the time limits established by [the Act].” Id.

§ 3161(h)(7)(B)(ii).

      We review the district court’s decision to grant a continuance for the “ends

of justice” for an abuse of discretion. See United States v. Toombs, 574 F.3d

1262, 1268 (10th Cir. 2009) (“We apply an abuse of discretion standard to a

district court’s decision to grant an ends-of-justice continuance . . . .” (quoting

United States v. Gonzales, 137 F.3d 1431, 1433 (10th Cir. 1998)) (internal

quotation marks omitted)). “This court [otherwise] reviews de novo . . . the

district court’s compliance with the legal requirements of the Speedy Trial Act.”

Id.

      In this case, the district court’s original order granting the government’s

request for a continuance noted the voluminous discovery in the case, including

documents detailing the hundreds of financial transactions that formed the basis

for the charges. Further, the government’s motion set forth in detail the hundreds



                                          -69-
of thousands of documents that needed to be catalogued and separated, so that the

parties could “identify[]” the relevant ones. R., Vol. I, at 105 (Unopposed Mot.

of United States to Declare this Case a Complex Matter, filed Feb. 26, 2009). We

conclude that the district court’s findings were sufficient to justify the ends-of-

justice continuance up to January 19, 2010, because it is obvious “what factors

[it] relied upon in making its determination.” Larson, 627 F.3d at 1206; cf. id.

(concluding that the ends-of-justice continuance was inadequate where the district

court did not make clear the factors it relied upon in making its determination).

      Indeed, the record is clear that the district court’s decision was based on the

fact that the transactional evidence was extensive and complex, and that it would

take additional time to sufficiently analyze and organize the evidence before trial.

These facts were identified both in the court’s order, see, e.g., R., Vol. I, at 118

(“In this case, the number of defendants, the voluminous discovery [previously

referenced in the order] and the ongoing nature of the investigation render the

matter so complex as to warrant the grant of an ends-of-justice continuance

. . . .”), and by reference to the government’s motion, see, e.g., id. at 104–05; cf.

Toombs, 574 F.3d at 1271 (“[T]he district court need not articulate facts that are

obvious and set forth in the motion to continue in granting an ends-of-justice

continuance.”).

      While we have previously held that “[s]imply identifying an event, and



                                          -70-
adding the conclusory statement that the event requires more time for counsel to

prepare, is not enough,” Toombs, 574 F.3d at 1271–72, the district court’s

findings here explained “why the mere occurrence of the event identified . . .

necessitat[ed] the continuance,” id. at 1271, and it is “clear from the record that

the trial court struck the proper balance [under the Speedy Trial Act] when it

granted the continuance,” 33 Larson, 627 F.3d at 1206 (quoting United States v.

Williams, 511 F.3d 1044, 1056 (10th Cir. 2007)) (internal quotation marks

omitted); see United States v. O’Connor, 656 F.3d 630, 639–40 (7th Cir. 2011)

(reading an ends-of-justice continuance “in light of” earlier court orders, and

concluding that the continuance was justified due in part to “the complexity of the

case[ and] the magnitude of the discovery”); United States v. Bieganowski, 313

F.3d 264, 282 n.15 (5th Cir. 2002) (collecting cases and noting that “the decision



      33
              Further, the amount of time given by the continuance is particularly
reasonable when considering Mr. Gordon’s counsel’s own position in early 2009
on the pace of the proceedings and the complexity of the case. In this regard,
shortly after the district court filed its order granting the continuance, the
government filed a status report and a motion for a scheduling conference,
proposing a trial date of August 17, 2009. Mr. Gordon’s counsel promptly filed a
responsive memorandum complaining that the case had advanced too quickly, and
that counsel would only be amenable to a trial date commencing at the earliest in
mid-October of 2009. The record here demonstrates that the length of the
continuance permitted by the district court is clearly rooted in counsel’s
averments to the court, and the expectation of the time it would take to “properly
analyze the . . . transactions which [had to] be carefully pieced together” in order
to present a “proper[] defen[se].” R., Vol. I, at 139 (David Gordon’s Mem. in
Resp. to Government’s Status Report, filed Mar. 16, 2009). Mr. Gordon has
offered no persuasive argument to the contrary.

                                         -71-
to grant a continuance based on the volume of discovery[ is] consistent with cases

interpreting section 3161(h)([7])”); cf. United States v. Napadow, 596 F.3d 398,

405–06 (7th Cir. 2010) (“While, of course, the record would have been more clear

if the district court had identified precisely why the ends of justice served by

granting the exclusion outweighed the best interest of the public and [the

defendant] in a speedy trial, a comparison of the district court’s actual statements

with the circumstances of the pretrial proceedings provide an adequate basis to

justify the . . . exclusion.”).

       Finally, from the record, it appears that much of the time between January

19, and April 5, 2010, was excludable under the Act because of pending motions

and due to Mr. Gordon’s filing of an interlocutory appeal. As a threshold matter,

Mr. Gordon has short-changed this portion of the analysis. Notably, he broadly

claims in a conclusory and unsupported fashion that a total of 240 days passed

“when no motions had been filed and no adequate justification had been given for

the . . . delay.” Aplt. Opening Br. at 49. But he does not adequately identify

whether this argument relates to any of the allegedly non-excludable days

between January 19, and April 5, 2010, or only the period before that. Because it

is not clear whether Mr. Gordon is specifically challenging the time period after

January 19—viz., the time after the first ends-of-justice continuance ended—we

would be well within our discretion to reject any of his nonspecific, unsupported

assertions when considering this period. See Burrell, 603 F.3d at 835.

                                         -72-
      In any event, even were we to focus on the period from January 19 to April

5, 2010, Mr. Gordon would not be entitled to relief. The Act excludes periods of

delay “resulting from any interlocutory appeal,” 18 U.S.C. § 3161(h)(1)(C);

accord 3B Charles Alan Wright & Peter J. Henning, Federal Practice and

Procedure § 835, at 434, 436 & n.17 (4th ed. 2013), and those “resulting . . . from

the filing of [any pre-trial] motion through the conclusion of the hearing on, or

other prompt disposition of, such motion,” 18 U.S.C. § 3161(h)(1)(D); see also

United States v. Tinklenberg, 131 S. Ct. 2007, 2012 (2011) (noting that the

provision in § 3161(h)(1) regarding pre-trial motions applies “irrespective of

whether the motion has any impact on when the trial begins”). Even if the

appropriate calculations are completed for this period, according to the

government’s account of the litigation—which Mr. Gordon does not

challenge—the total non-excludable time falls far short of the seventy-day limit.

Put another way, when the total number of elapsed days between the unsealing of

the indictment and the start of the trial is reduced by the total number of

statutorily excludable days, the product (i.e., the difference) of non-excludable

days is considerably less than the seventy days that the Act permits to run. 34


      34
             We note that the circuits are not uniform in their calculation of
excludable days with respect to pre-trial motions; more specifically, the variance
relates to whether to deem the filing or disposition date of motions excludable
time. See Williams, 511 F.3d at 1051 n.5 (collecting cases and noting the lack of
uniformity regarding this pre-trial motion calculation under then § 3161(h)(1)(F)).
                                                                       (continued...)

                                        -73-
      For the foregoing reasons, Mr. Gordon has not shown a violation of the

Speedy Trial Act.

F.    Sentencing

      Mr. Gordon lodges numerous challenges to his sentence, specifically

relating to the district court’s loss and gain calculations and its imposition of joint

and several liability for the illicit stock sales. Broadly, Mr. Gordon appears to

make two, separate procedural challenges to his sentence. First, he contends that

the district court inappropriately based its measure of harm in this case

“exclusively on the differences in the cost of the four stocks purchased by a group

of persons oftentimes loosely linked to [him] and the amount each of those

various parties sold their stock for,” Aplt. Opening Br. at 51, and failed to take

into consideration “other economic factors unrelated to the defendant’s fraudulent

activity that may have caused the stock to increase or decrease,” id. at 52. 35 This,


      34
        (...continued)
Apparently, “we have not directly addressed the issue.” Id. However, regardless
of how the excludable time is calculated—viz., by including the date the motion is
filed and its disposition date, or by excluding either or both dates—our ultimate
conclusion would remain the same. Mr. Gordon was tried within the seventy
(non-excludable) days that the Act permitted.
      35
            The government has filed a motion to supplement the record under
seal with multiple sentencing documents not included in the parties’ appellate
appendices. Among these documents are earlier, provisional versions of Mr.
Gordon’s PSR and the district court’s Statement of Reasons for imposing
sentence. Mr. Gordon objects to the inclusion of the provisional PSRs without
the attachment of e-mails sent between his counsel and the U.S. Probation Office.
                                                                     (continued...)

                                         -74-
he reasons, was “procedural error” in the determination of his sentence, insofar as

it concerns the application of the twenty-two-level enhancement under

§ 2B1.1(b)(1). Id. at 50. Second, he contends that the “damage[s] calculation

should be individual, rather than joint” in cases like his, where the court

attributed stock sales made by others who were at best only “tenuously affiliated”

with him. Id. at 54. And, in the latter respect, he takes issue with the district

court’s attribution of others’ illicit “gain” to him for purposes of “relevant

conduct” under the Guidelines.

      “[S]entences are reviewed ‘under an abuse of discretion standard for

procedural and substantive reasonableness.’” United States v. Snow, 663 F.3d

1156, 1160 (10th Cir. 2011) (quoting United States v. Washington (Wildor

Washington), 634 F.3d 1180, 1184 (10th Cir. 2011)). “[W]e review the district

court’s legal conclusions de novo and its factual conclusions for clear error.”

Gallant, 537 F.3d at 1234. “A sentence is procedurally unreasonable if the

district court incorrectly calculates or fails to calculate the Guidelines sentence,

treats the Guidelines as mandatory, fails to consider the [18 U.S.C.] § 3553(a)

factors, relies on clearly erroneous facts, or inadequately explains the sentence.”


      35
       (...continued)
He does not, however, object to the inclusion of the district court’s Statement of
Reasons. We grant the motion with respect to the Statement of Reasons, but
because the PSR relied upon by the district court is already a part of the record,
we see no need to consider earlier, provisional versions of it. Consequently, we
deny the government’s motion to consider such versions of the PSR.

                                         -75-
United States v. Haley, 529 F.3d 1308, 1311 (10th Cir. 2008); see United States v.

Alapizco-Valenzuela, 546 F.3d 1208, 1214 (10th Cir. 2008) (“Procedural review

asks whether the sentencing court committed any error in calculating or

explaining the sentence.”).

      1.     Section 2B1.1(b)(1)

      Section 2B1.1(b) “increases a defendant’s base offense level for fraud

according to the amount of the loss.” Wildor Washington, 634 F.3d at 1184. For

purposes of this provision, the court must “use the greater of actual or intended

loss.” Id. However, “[i]f the loss is not reasonably determinable, then a court

must use the gain that resulted from the fraud as an alternative measure.” Id.

“When a defendant challenges the procedural reasonableness of [his] sentence by

attacking the district court’s loss calculation, our task is to determine whether the

district court’s factual finding of loss caused by the defendant’s fraud is clearly

erroneous.” United States v. Mullins, 613 F.3d 1273, 1292 (10th Cir. 2010). In

other words, “we may disturb the district court’s loss determination—and

consequent Guidelines enhancement—‘only if the court’s finding is without

factual support in the record or if, after reviewing all the evidence, we are left

with a definite and firm conviction that a mistake has been made.’” Id. (quoting

Aquila, Inc. v. C.W. Mining, 545 F.3d 1258, 1263 (10th Cir. 2008)). However,

the district court’s “loss calculation methodology” is reviewed de novo. Snow,



                                         -76-
663 F.3d at 1160 (quoting Wildor Washington, 634 F.3d at 1184) (internal

quotation marks omitted).

      In this case, the district court determined that it would be too difficult to

determine the actual losses suffered by each individual investor affected by the

conspirators’ manipulation scheme. Thus, consistent with § 2B1.1, comment note

3(B), of the Guidelines, it calculated an alternative measure of illicit gain. See

U.S.S.G. § 2B1.1, cmt. n.3(B) (“The court shall use the gain that resulted from

the offense as an alternative measure of loss only if there is a loss but it

reasonably cannot be determined.”). In doing so, however, it first attempted (for

comparative purposes) to make reasonable estimates of the total losses to

investors, given the information available.

      In calculating the loss estimates, the court utilized two separate methods.

First, it subtracted the average price of each stock after disclosure of the fraud

from the stock’s average price during the promotional period. Then, it multiplied

by the total number of shares sold. This method yielded a loss estimate of

$55,150,000. Alternatively, the court subtracted the inherent value of the stocks

from their average value during the promotional period, yielding a loss estimate

of $47,240,000. 36

      36
             In United States v. Nacchio, 573 F.3d 1062, 1075 (10th Cir. 2009),
we described “a stock’s inherent value” as “the market’s assessment of the stock’s
value, reflecting primarily the value of the firm’s net assets and operations and its
                                                                       (continued...)

                                         -77-
      The court then went on to calculate the total conspiratorial gain from the

manipulation of National Storm, Deep Rock, and Global Beverage to be

$43,927,809.95, and Mr. Gordon’s gain attributable to sales of IPG to be

$2,714,504, 37 and determined that those calculations corresponded to the loss

estimates, see Snow, 663 F.3d at 1161 (“The defendant’s gain may be used only

as an alternate estimate of . . . loss; it may not support an enhancement on its own

if there is no actual or intended loss to the victims.” (quoting Wildor Washington,

634 F.3d at 1184)) (internal quotation marks omitted)). We have endorsed the

base approach utilized by the district court in analogous contexts—viz., using gain

as an alternative measure of loss where loss cannot be reliably ascertained,

provided that the court first makes a reasonable estimate of loss. See United

States v. Galloway, 509 F.3d 1246, 1252 (10th Cir. 2007) (“[B]efore using gain as

an alternate estimate of loss, the district court must first estimate the actual and

intended loss due to a defendant’s fraudulent conduct, and then consider whether

the defendant’s gain is a reasonable estimate of the actual or intended loss.”); cf.


      36
        (...continued)
potential earnings and growth prospects.” This would be the value that a stock
holds without reference to any fraudulent conduct of the defendant.
      37
             The conduct concerning IPG was not a part of the government’s
general conspiracy allegations, so the court simply added the proceeds realized
from the fraudulent sale of IPG stock to the gains computed for National Storm,
Deep Rock, and Global Beverage under the Guidelines grouping rules in § 3D1.3.
Mr. Gordon’s sentencing challenges on appeal deal primarily with the gain
computations relating to the latter stocks, not IPG’s.

                                         -78-
Gallant, 537 F.3d at 1236–38 (holding that the district court improperly failed to

calculate reasonable estimates of loss in arriving at an alternative gain figure in a

financial-fraud scheme).

      Mr. Gordon does not necessarily challenge the court’s findings under the

foregoing methodology; rather, he contends that the court should have also

considered other potential causes of fluctuations in the applicable share prices of

National Storm, Deep Rock and Global Beverage—for instance, the rising price of

gas during the promotional period, the natural disasters that occurred during the

holding period, etc.—and because the testimony that the district court relied upon

did not necessarily take those factors into account, the resulting gain figures were

erroneously obtained. In essence, Mr. Gordon challenges the inputs utilized by

the district court, reasoning that the court failed to consider the “economic

reality” of his conduct as required by our decision in Nacchio. 38



      38
             Although it might logically seem appropriate to apply Nacchio’s
sentencing paradigm in the pump-and-dump context, it does not appear to be
settled in our circuit whether Nacchio applies outside of the insider trading
context. See 573 F.3d at 1086 (noting that “district courts must undertake
‘thorough analyses grounded in economic reality,’ when sentencing defendants in
insider trading cases” (emphasis added) (citation omitted) (quoting United States
v. Olis, 429 F.3d 540, 547 (5th Cir. 2005))). While other courts have applied
Nacchio-type inquiries in the pump-and-dump context, see United States v. Zolp,
479 F.3d 715, 719 (9th Cir. 2007), Mr. Gordon has pointed to no Tenth Circuit
case extending it to that context. However, given that we conclude that Mr.
Gordon’s Nacchio argument is unavailing, we may assume without definitively
deciding that Nacchio’s sentencing principles apply with full force in the pump-
and-dump context.

                                         -79-
      In Nacchio, we held that, when calculating a gain amount under the

Guidelines in insider trading cases, the district court should utilize “[a]n approach

that focuses on arriving at a figure that approximates the gain specifically

resulting from [the] offense,” which necessitates an inquiry into “the myriad of

factors unrelated to [the] criminal fraud that could have contributed to the

increase in the value of the securities.” 573 F.3d at 1074 (emphasis added).

More specifically, we held that “district courts must undertake ‘thorough analyses

grounded in economic reality.’” Id. at 1086 (quoting Olis, 429 F.3d at 547).

Here, in arriving at its conclusions, the district court explicitly cited Nacchio, and

stated that it was in fact considering the “economic reality” of the transactions at

issue in its underlying analysis. See R., Vol. VIII, at 2795 (applying “[m]ultiple

methods of calculating loss . . . [which we]re rooted in ‘economic reality’”). Mr.

Gordon concedes as much. See Aplt. Reply Br. at 28 (“Appellant acknowledges

the district court stated at sentencing [that] it had considered this court’s

sentencing factors for a securities fraud case in [Nacchio].”).

      To be sure, the district court did not explain how any of the extraneous

factors that Mr. Gordon identifies on appeal affected the stock sales of National

Storm, Deep Rock, and Global Beverage. 39 However, by its plain dictate,


      39
              We are doubtful that Mr. Gordon presented this argument before the
district court in the context in which he now raises it on appeal. That is, he
appears not to have argued that the district court should have, in its ultimate
                                                                        (continued...)

                                          -80-
Nacchio does not require the court to employ an empirical inquiry that takes

account of the effect of every conceivable variable that could possibly affect a

defendant’s gain from an illicit stock sale. Rather, it requires the court to “adopt

a sentencing approach that is focused on a defendant’s criminally culpable

conduct and has the effect of excising . . . unrelated market forces from the

sentencing calculus, thereby narrowing the zone of unpredictability in

sentencing.” Nacchio, 573 F.3d at 1082. Yet this “excisi[on]” need not be

absolutely “complete[].” Id.; see also U.S.S.G. § 2B1.1 cmt. n.3(C) (“The court

need only make a reasonable estimate of the loss.” (emphasis added)). It must

only ensure, as an overarching matter, that a defendant’s punishment “reflects his

. . . culpability for the criminal offense (rather than for unrelated gyrations of the

market).” Nacchio, 573 F.3d at 1077. What was contemplated in Nacchio was

not the complete elimination of “chance market forces” from a gain calculation,

but merely the “minimiz[ation of] the influence of factors other than a

defendant’s unlawful acts on the calculation of punishment.” Id. at 1086 n.23.

      Significantly, in Nacchio, we suggested that unrelated market events were



      39
        (...continued)
calculations, considered specifically identified non-fraud related factors in
applying the enhancement under § 2B1.1(b)(1)(L). However, the government
does not contend that Mr. Gordon failed to preserve this issue (that is, that Mr.
Gordon forfeited it). Therefore, we exercise our discretion under the particular
circumstances presented here to ignore the possible lack of preservation.


                                          -81-
material only insofar as they “c[ould] be identified” and assessed. See id. In this

regard, it is notable that Mr. Gordon has not suggested that the district court

actually had evidence in the record to identify, and consider the effects of, the

alternative variables that he advocates for here. In fact, in his formal objections

to the PSR, Mr. Gordon “agree[d] that there is insufficient evidence in the record

to separate out the impact of legitimate market factors on the price of each stock

and quantify the impact of the promotional schemes.” R., Vol. VI, at 623 n.7

(Letter from Thomas O. Gorman to Scott Kallenberger, dated Aug. 2, 2010)

(setting out Mr. Gordon’s formal objections to the PSR). Thus, we would be

hard-pressed to conclude that the district court committed reversible error in not

identifying, and assessing the impact of extrinsic variables, when there was no

foundation in the record for it to do so. 40


       40
              Mr. Gordon does not contend that filling such purported evidentiary
holes was the government’s burden and that, consequently, any deficiencies in the
district court’s ruling must be laid at the government’s feat. Indeed, Mr. Gordon
tacitly suggests that he bore at least a portion of the burden to come forward with
evidence regarding such non-fraud factors. In this regard, he complains that he
might have filled any purported evidentiary holes, if the court had allowed him
access to substitute assets; with them, he allegedly could have hired an economic
expert to fill the holes. Although the question of burden of proof regarding the
identification of extrinsic, non-fraud factors does not appear to have been
explicitly addressed in Nacchio, the authorities upon which its analysis is founded
seem to have placed this burden on the defendant. See Nacchio, 573 F.3d at 1085
(relying, inter alia, on SEC v. First City Fin. Corp., 890 F.2d 1215, 1232 (D.C.
Cir. 1989)). Because of Mr. Gordon’s silence on the issue, however, we need not
resolve the matter in this case. Furthermore, even if Mr. Gordon’s experts could
have filled the purported holes in the record, for reasons explicated below, we
                                                                        (continued...)

                                           -82-
      In any event, even if the district court committed some error, as the

government argues, it would be harmless. See Aplee. Br. at 64 (“In any event, the

loss calculation did not affect Gordon’s sentence.”). Although Mr. Gordon points

to some factors that the district court conceivably could have considered, he does

not explain how those factors would have materially affected the district court’s

sentencing calculations. In this vein, the district court found that the government

had made an adequate showing of the conspiratorial gain amount by virtue of its

trial evidence. Mr. Gordon has not identified how the court’s calculations would

have been changed, or how any variable would have necessarily lowered the total

gain calculation to an amount that is less than $20,000,000—i.e., the trigger under

§ 2B1.1(b)(1)(L) for the twenty-two-level enhancement that the district court

ultimately applied. And, on the basis of this record, we cannot discern any

support for such a proposition. Furthermore, as the government suggests, the

district court “made clear that its sentence was not driven by the loss calculation

and corresponding Guidelines range,” id., given that it expressed dissatisfaction

with the severity of the Guidelines in securities fraud cases and granted Mr.

Gordon a very substantial downward variance, see R., Vol. VIII, at 2824–25

(finding that “a downward variance . . . provides for an appropriate sentence” and



      40
        (...continued)
cannot conclude that the district court’s sentencing computations would have been
materially altered.

                                        -83-
noting that ranges specified by the securities fraud Guidelines “are patently

absurd on their face.”). Mr. Gordon has not alleged that the district court would

have varied downward even further, but for any alleged error in computing his

Guidelines range. In sum, we conclude that Mr. Gordon’s sentencing challenge

must fail: we discern no error in the district court’s Guidelines gain computations

and, even if it did err, such error was harmless.

      2.     Joint Liability and Relevant Conduct

      Mr. Gordon also contends that the district court should have held him

responsible at most for his own trading profits, and not the profits linked to other

alleged co-conspirators. In that respect, he argues that “this is a good case for the

court to find that the damage calculation should be individual, rather than joint.”

Aplt. Opening Br. at 54.

      Our review of the record demonstrates that Mr. Gordon did raise a version

of this argument below, though he certainly has not helped himself in his cursory

treatment of the issue on appeal. In any event, we may easily dispose of Mr.

Gordon’s challenge to the district court’s decision to attribute to him the gains of

alleged co-conspirators in determining his offense level under § 2B1.1. “U.S.S.G.

§ 1B1.3(a)(1)(B) provides that a defendant involved in a joint criminal

undertaking may be held responsible for relevant conduct that includes all

reasonably foreseeable conduct of his co-conspirators that is in furtherance of the


                                         -84-
conspiracy.” United States v. Offill, 666 F.3d 168, 180 (4th Cir. 2011); see

United States v. Treadwell, 593 F.3d 990, 1002 (9th Cir. 2010) (“Where the

amount of loss is the result of ‘jointly undertaken criminal activity’—such as a

conspiracy—the relevant amount of loss must be determined on the basis of ‘all

reasonably foreseeable acts and omissions of others in furtherance of the jointly

undertaken criminal activity, that occurred during the commission of the offense

of conviction.’” (quoting U.S.S.G. § 1B1.3(a)(1)(B))); see also United States v.

Griffith, 584 F.3d 1004, 1011 (10th Cir. 2009) (“In calculating loss under the

Guidelines, the district court does not limit itself to conduct underlying the

offense of conviction, but rather may consider all of the defendant’s ‘relevant

conduct’ [under § 1B1.3].” (quoting U.S.S.G. § 1B1.3)).

      Application Note 3(B) to § 2B1.1 states that the court “shall use the gain

that resulted from the offense” where loss cannot be calculated, U.S.S.G. § 2B1.1

cmt. n.3(B)—as, of course, the district court in this case did. “The use of the

word ‘offense’ when applied here refers to the conspiracy.” Offill, 666 F.3d at

180. As long as the gain of a co-conspirator is reasonably foreseeable, it can be

attributed to a defendant. See id. (citing cases).

      Thus, to the extent that Mr. Gordon contests as a matter of law the district

court’s use of a joint calculation in computing his gain, his argument lacks merit.

Indeed, courts have consistently held that reasonably foreseeable gains



                                         -85-
attributable to co-conspirators’ acts are properly tabulated in § 2B1.1(b)(1)’s

offense-conduct computations. See, e.g., id. (collecting cases and holding that the

district court did not err in imputing co-conspirators’ gains to a defendant in a

pump-and-dump scheme in calculating his offense level under § 2B1.1(b)(1)).

And the record here demonstrates that the district court had an adequate factual

basis on which to attribute all of the relevant conspiratorial conduct at issue to

Mr. Gordon for sentencing purposes. 41 See United States v. Lewis (Charles

Lewis), 594 F.3d 1270, 1290 (10th Cir. 2010) (concluding that a co-conspirator’s

fraudulent conduct was financial in nature and was therefore reasonably

foreseeable to the defendant as part of a ponzi scheme, where the defendant

played an extensive role in the scheme); see also United States v. Sells, 541 F.3d



      41
              Mr. Gordon also challenges, in passing, that the “list of ‘associates’
compiled by Agent [Jarom] Gregory to inflate the overall damage calculation”
was improperly applied to him because it included individuals like Robert
Garner—the president of Deep Rock—who did “nothing more than work in the
same office building with [Mr. Gordon].” Aplt. Opening Br. at 54. His briefing
on this issue is woefully inadequate. While he singles out Mr. Garner in
illustration, and makes a vague and generalized reference to “several others like
him who had been tenuously affiliated” with Mr. Gordon, id., he does not begin to
describe the factual or legal bases for a conclusion that it was error to take into
account any of the individuals (including Mr. Garner) for purposes of calculating
relevant conduct. In essence, this argument is conclusory and offers no proper
foundation for appellate review. Therefore, we will not examine it further. See,
e.g., United States v. Pursley, 577 F.3d 1204, 1228 (10th Cir. 2009) (“[The
defendant] does not cite a single case to support his position. Consequently, we
are free to end our inquiry by applying the principle that ‘[a]rguments
inadequately briefed in the opening brief are waived.’” (second alteration in
original) (quoting Adler, 144 F.3d at 679)).

                                         -86-
1227, 1235 (10th Cir. 2008); United States v. Osborne, 332 F.3d 1307, 1311 (10th

Cir. 2003); United States v. Tagore, 158 F.3d 1124, 1128–30 (10th Cir. 1998);

United States v. McFarlane, 933 F.2d 898, 899 (10th Cir. 1991). For these

reasons, we reject Mr. Gordon’s joint-and-several argument.

G.    Final Order of Forfeiture

      Mr. Gordon lastly argues that the district court failed to follow the dictates

of 21 U.S.C. § 853(p) in issuing a final forfeiture order. “[W]e review the district

court’s forfeiture order as we would any other sentencing determination—that is,

we review its legal conclusions de novo and its factual findings for clear error.”

United States v. Bader, 678 F.3d 858, 893 (10th Cir. 2012); see Libretti v. United

States, 516 U.S. 29, 38–39 (1995) (“Forfeiture is an element of the sentence

imposed following conviction . . . .” (emphasis omitted)). “A forfeiture judgment

must be supported by a preponderance of the evidence.” Bader, 678 F.3d at 893.

      On January 11, 2011, upon the government’s motion, the district court

ordered the forfeiture of various interests Mr. Gordon held in real property and

financial instruments as “substitute property” pursuant to Federal Rule of

Criminal Procedure 32.2 and 21 U.S.C. § 853(p). 42 The order was entered

subsequent to the district court’s entry of a joint and several money judgment in

the amount of $2,747,761.81, individually against Mr. Gordon for the IPG wire

      42
            These included shares of various companies, the “Delvest” lots, and
other accounts.

                                        -87-
fraud scheme, and $43,927,809.95 representing proceeds traceable to the criminal

acts at issue.

       Rule 32.2(e)(1)(B) authorizes the government to move for an order of

forfeiture, or to “amend an existing order,” to include property that “is substitute

property that qualifies for forfeiture under an applicable statute.” As relevant

here, the criminal forfeiture statute provides that a defendant’s substitute property

may be forfeited where,

                 as a result of an act or omission of the defendant [the forfeited
                 property]-- (A) cannot be located upon the exercise of due
                 diligence; (B) has been transferred or sold to, or deposited with,
                 a third party; (C) has been placed beyond the jurisdiction of the
                 court; (D) has been substantially diminished in value; or (E) has
                 been commingled with other property which cannot be divided
                 without difficulty.


21 U.S.C. § 853(p)(1)(A)–(E). Forfeiture “shall” be ordered “up to the value of

any property described.” Id. § 853(p)(2).

       In support of its second motion for forfeiture, the government offered the

affidavit of Litigation Financial Analyst William Robert Taylor, who averred that

he had conducted a full financial investigation of Mr. Gordon’s business and

personal accounts. Section 853(p)(1), by its express terms, permits the forfeiture

of substitute assets, when directly traceable assets cannot be located despite the

exercise of due diligence, because of an act or omission of the defendant. See,

e.g., Bornfield, 145 F.3d at 1139 (“The substitute assets provision allows the


                                            -88-
forfeiture of other assets not already forfeitable when the forfeitable asset is

unavailable due to some act or omission of the defendant.”). Mr. Taylor

specifically averred that “[d]ue to acts or omissions of [Mr. Gordon], additional

property directly traceable to the conspiracy . . . is unavailable for forfeiture.” R.,

Vol. VI, at 1101 (Aff. of William Robert Taylor, signed Nov. 19, 2010).

Similarly, the affidavit set forth that law enforcement personnel “have been

unable to locate, through the exercise of due diligence, any other assets . . . that

are traceable to the offenses.” Id. at 1101–02.

      Because the directly forfeitable “assets” previously identified consisted

largely of a now uncontested money judgment, and the money could not be found

in Mr. Gordon’s accounts, it was reasonable for Mr. Taylor to infer, and the

district court to find, that the money was dissipated due to Mr. Gordon’s conduct.

Indeed, given the transactional nature of a large-scale securities fraud conspiracy,

vast sums of money are easily transferred or hidden. The evidence in this case

demonstrated that, as part of the conspiratorial plan, funds used to purchase

stocks were frequently decentralized and concealed.

      “The Government generally has little difficulty in making the necessary

showing [under § 853(p)].” Stefan D. Cassella, Asset Forfeiture Law in the

United States § 22-3, at 643 (2007) (collecting cases); see United States v. Garza,

407 F. App’x 322, 324–25 (10th Cir. 2011) (relying on language asserting that the



                                         -89-
government exercised due diligence in attempting to located forfeitable assets

under § 853(a) in concluding that the government met its burden of establishing

the requirements of § 853(p)); see also United States v. Alamoudi, 452 F.3d 310,

316 (4th Cir. 2006) (concluding that the affidavit was sufficient to support

forfeiture under § 853(p) where it contained information that, based on the

investigator’s experience, the “acts” or “omissions” of the defendant made the

proceeds unavailable); United States v. Candelaria-Silva, 166 F.3d 19, 42–43 (1st

Cir. 1999) (holding that the government complied with § 853(p)’s requirements

where it submitted an affidavit that “recited the efforts [it] had made to locate the

proceeds of the . . . conspiracy” and concluded that the defendant had disposed of

those proceeds); United States v. Faulk, 340 F. Supp. 2d 1312, 1315 (M.D. Ala.

2004) (finding that the government met its burden under § 853(p)(1) where it

“show[ed] that . . . laundered money ha[d] been substantially dissipated due to the

dispersion of funds by the defendants themselves”); cf. United States v. Gregoire,

638 F.3d 962, 972 (8th Cir. 2011) (holding that there was no evidence that

forfeitable property was made unavailable by an act of the defendant, because it

was in the government’s possession). Here, despite posing general, rhetorical

questions in attempting to construct an argument, see, e.g., Aplt. Opening Br. at

56 (“Had Appellee knocked on Tommy Gambino’s door to ask him if he still had

any of the illicit proceeds attributable to him?”), Mr. Gordon offers no reasonable

basis to dispute or otherwise contradict the averments in Mr. Taylor’s affidavit

                                         -90-
that the government exercised due diligence in seeking to locate the directly

forfeitable funds at issue and that they were missing due to an act or omission of

Mr. Gordon.

      Mr. Gordon further contends that the district court erred in finding in its

preliminary orders of forfeiture that the government had satisfied the

requirements of § 853(p)(2), which, upon a proper showing under § 853(p)(1),

requires the court to “order the forfeiture of any other property of the defendant.”

Mr. Gordon complains that the government simply did not show that (1) his

personal “residence” belonged to him (i.e., because it was in his wife’s name) and

(2) that many of the other identified assets belonged to him.

      Contrary to Mr. Gordon’s suggestions, the Gordon residence was not

ordered forfeited entirely as “substitute property.” Rather, the court found

$1,702,000 of equity in the home directly forfeitable under 18 U.S.C.

§ 981(a)(1)(C) and 28 U.S.C. § 2461(c). Mr. Gordon’s brief does not appear to

challenge the propriety of this direct forfeiture. Mr. Gordon’s other challenges

are non-specific and conclusory, which yet again compels us to decline searching

review. However, we note that third-party ownership disputes are generally

“deferred to . . . ancillary proceeding[s] [under § 853(n)] and do not factor into

the court’s determination whether to order the forfeiture of the property in the

first instance.” Cassella, supra, § 22-3, at 645; see Fed. R. Crim. P. 32.2(c)(1);



                                         -91-
Baranski v. Fifteen Unknown Agents of Bureau of Alcohol, Tobacco & Firearms,

452 F.3d 433, 462–63 (6th Cir. 2006) (en banc) (Clay, J., dissenting) (suggesting

that a third party must assert his or her interest in property adjudicated to be

forfeitable in ancillary proceedings). “At [the forfeiture] stage the court does

not—and, indeed, may not—determine the rights of any third parties who assert

an interest in the property. Third parties . . . have an opportunity to assert their

rights to the property in an ‘ancillary proceeding’ . . . .” 43 United States v.

Andrews, 530 F.3d 1232, 1236 (10th Cir. 2008) (citations omitted) (quoting Fed.

R. Crim. P. 32.2(c)); see United States v. Musson, 802 F.2d 384, 386 (10th Cir.

1986) (“Appellants’ concerns regarding potential third party interests in the

subject property are also addressed by a provision for subsequent third party

petitions to the court.” (citing, inter alia, 21 U.S.C. § 853(n))); Cassella, supra,

§ 22-3, at 645–46 (“[T]he court does not determine that [a] substitute asset

belongs to the defendant when it includes it in the preliminary order of forfeiture;

rather, the requirement in § 853(p)(2) that the substitute asset be ‘property of the

defendant’ is satisfied by allowing third parties to contest the forfeiture of the



      43
             Indeed, in the district court’s final order of forfeiture it is clear that
an unidentified ancillary claimant “consented and stipulated to the entry of [the]
final order” with regard to the Gordon residence. R., Vol. VI, at 1224 (Dist. Ct.
Final Order of Forfeiture of Real Property & Funds in Financial Accounts, filed
Feb. 16, 2011). The record thus demonstrates that ancillary proceedings were
held, and Mr. Gordon has not explained the substance of any determination made
in those proceedings, much less demonstrated error.

                                          -92-
property in the ancillary proceeding pursuant to § 853(n) and Rule 32.2(c).”).

Thus, we reject Mr. Gordon’s arguments to the extent that they challenge the

district court’s preliminary forfeiture orders and their effect on third-party

interests. In sum, we conclude that the government offered sufficient evidence to

make the required showings under § 853(p)(1) and (p)(2) and that the district

court did not err in issuing its orders of forfeiture.

                                    III. Conclusion

      For the foregoing reasons, we AFFIRM Mr. Gordon’s conviction and

sentence, including the district court’s orders of forfeiture.




                                          -93-